Exhibit No. 10.1


EXECUTION VERSION










 
 
 
 
 
 
 
 
 
 
 
TIME CHARTER
 
 
Dated as of October 24, 2017
 
 
between
 
 
 
 
 
Savage Harvest Operations, LLC
 
 
as Demise Owner
 
 
and
 
 
Tampa Port Services, LLC
 
 
as Time Charterer
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


1.
HIRED VESSELS AND VESSEL DESCRIPTIONS
1


2.
TERM
1


3.
ACCEPTANCE AND DELIVERY
2


4.
REPAIRS, MAINTENANCE, DOWNTIME, AND DRY-DOCKING
2


5.
HIRE
3


6.
LAY-UP
4


7.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEMISE OWNER
4


8.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF TIME CHARTERER
8


9.
CONTROLLED SUBSTANCES
11


10.
REIMBURSEMENTS, BUDGETS, AND DISBURSEMENTS
12


11.
NAVIGATION LIMITS
15


12.
VESSEL RECORDS
16


13.
NOTICES AND INSPECTIONS
16


14.
SPEED AND FUEL CONSUMPTION WARRANTIES
16


15.
SERVICE STANDARD ENFORCEMENT
17


16.
LIABILITY AND INDEMNITY
18


17.
NO WAIVER OF PERFORMANCE
23


18.
EARLY TERMINATION AND PURCHASE OPTION
23


19.
STEP-IN RIGHTS
24


20.
DEFAULT
24


21.
ACTIONS FOLLOWING EVENT OF DEFAULT
30








--------------------------------------------------------------------------------





22.
ASSIGNMENT; SUBCHARTERING
31


23.
SEVERABILITY
32


24.
CHOICE OF LAW
32


25.
INSURANCE
33


26.
NOTICES
33


27.
JURISDICTION
34


28.
INDEPENDENT CONTRACTOR/BENEFICIARIES
35


29.
DEMISE OWNER BANKRUPTCY
35


30.
CONFIDENTIALITY
36


31.
SURVIVAL
37


32.
DEFINITIONS
37


33.
ENTIRE AGREEMENT
37


34.
COUNTERPARTS
38


 
 
 
 
EXHIBIT A VESSELS HIRED UNDER THIS AGREEMENT
A-1


EXHIBIT B DEMISE OWNER'S OPERATIONAL OBLIGATIONS
B-1


EXHIBIT C INSURANCE REQUIREMENTS
C-1


SCHEDULE 1 (HIRE)
SCHEDULE 1
 















ii



--------------------------------------------------------------------------------






TIME CHARTER


This Time Charter (this “Agreement” or “Time Charter”) made and entered into as
of the 24th day of October 2017, by and between Savage Harvest Operations, LLC
(hereinafter “Demise Owner”), a limited liability company organized under the
laws of the State of Delaware, with an address at 901 W. Legacy Center Way,
Midvale, Utah 84047 and Tampa Port Services, LLC (hereinafter “Time Charterer”),
a limited liability company organized under the laws of the State of Delaware,
with its principal business address at 13830 Circa Crossing Dr., Lithia, FL
33547.
WHEREAS, Demise Owner is in the ship, tug and barge operating business
specializing in operating and servicing U.S. documented vessels;
WHEREAS, Demise Owner is the owner pro hac vice of the U.S.-flag tug, ABUNDANCE,
Official No. 1274665 (the “Tug”), and the U.S.-flag barge, HARVEST, Official No.
1271009 (the “Barge”, each of the Tug and Barge individually a “Vessel” and
collectively the “Vessels”) pursuant to that certain bareboat charter with
respect to the Vessels by and between the Vessel owner (“Owner”) and the Demise
Owner dated on even date herewith (as amended and restated from time to time,
the “Bareboat Charter”); and
WHEREAS, Time Charterer desires to time charter the Vessels from Demise Owner.
NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained herein, the parties agree that Time Charterer shall hire
the Vessels from Demise Owner on the following terms and conditions:
1.HIRED VESSELS AND VESSEL DESCRIPTIONS
Subject to the terms and conditions of this Agreement, Demise Owner agrees to
time charter the Vessels to Time Charterer, and Time Charterer agrees to time
charter the Vessels from the Demise Owner on the Delivery Date as defined in the
Bareboat Charter. Exhibit A contains a list and description of the Vessels
covered by this Agreement.

2.    TERM
(a)    Charter Term: This Agreement shall commence on the Delivery Date and end
on December 31, 2024, unless this Agreement is otherwise terminated or extended
as provided herein or by mutual agreement of the parties (the “Charter Term”).
(b)    Voyage: A “Voyage” is defined as one trip beginning immediately after the
completion of discharge at the discharge port, continuing to the load port(s)
and ending immediately after the completion of discharge at the next discharge
port. In the event of termination of this Agreement, the parties agree to
complete performance of the then-current Voyage.
(c)    Bareboat Charter Termination: Notwithstanding anything herein to the
contrary, this Agreement will terminate upon termination of the Bareboat
Charter. Time Charterer hereby acknowledges that the rights of Demise Owner
hereunder have been collaterally assigned


1



--------------------------------------------------------------------------------





by Demise Owner to the Collateral Agent, as assignee of Owner, subject to Time
Charterer’s quiet enjoyment rights, Step-In Rights, and purchase option rights
under Sections 7(k), 18 and 19 of this Time Charter and Sections 7(g), 7(h), and
21 of the Bareboat Charter.

3.    ACCEPTANCE AND DELIVERY
(a)    Demise Owner shall deliver use of each Vessel to Time Charterer at the
same time and place and in the same condition as such Vessel is delivered to
Demise Owner under the Bareboat Charter (the “Delivery Date”). The Vessels shall
be delivered in a seaworthy condition, in class and approved by the American
Bureau of Shipping, and in all respects ready to perform this Time Charter.
(b)    Acceptance by Time Charterer of the Vessels as provided herein shall be
deemed Time Charterer's confirmation that (i) Time Charterer has had a
reasonable opportunity to inspect such Vessels, and (ii) such Vessels conform to
the requirements of this Time Charter. Notwithstanding the nonconformity of any
Vessel to the requirements of this Time Charter (and whether or not such
nonconformity was discoverable by Time Charterer), Time Charterer agrees that
acceptance of such Vessel by Time Charterer, as provided herein, shall
constitute an irrevocable and unconditional acceptance of such Vessel under this
Time Charter and a waiver of any rights that Time Charterer may have to revoke
acceptance of such Vessels under this Time Charter.

4.    REPAIRS, MAINTENANCE, DOWNTIME, AND DRY-DOCKING
(a)    Demise Owner shall be responsible for arranging for and paying the cost
of all repairs, maintenance and dry-docking of the Vessels for any reason.
Demise Owner shall exercise its best efforts to repair, maintain, and/or
dry-dock a Vessel at the same time as the associated Tug or Barge, as
applicable, customarily used with that Vessel is being repaired, maintained
and/or dry-docked. Demise Owner shall also exercise its best efforts to repair,
maintain, and/or dry-dock the Vessels in cooperation with Demise Owner’s
Operational Obligations set forth in Exhibit B (“Operational Obligations”), and
other Applicable Laws, regulations and standards. In the event of the loss of
time from deficiency of men or stores, fire, breakdown or damages to hull
machinery or equipment, grounding, detention by average accidents to ship or
cargo, or by any other cause preventing the full working of the Vessel for more
than fourteen (14) consecutive days, the Hire shall continue to be payable by
Time Charterer, except that Management Hire shall cease and Demise Owner shall
pass through to Time Charterer any savings in Charter Hire expenses, provided
however, that if the event the loss of time is caused by Demise Owner’s gross
negligence or willful misconduct, Management Hire and Charter Hire shall both
cease. During any Vessel dry-docking which comes within Section 6 hereof, Hire
shall be payable at the lay-up rate set forth therein unless the dry-docking is
required due to Demise Owner’s gross negligence or willful misconduct in which
case no Management Hire or Charter Hire or Reimbursement Hire shall be due and
Time Charterer will not reimburse repair costs. Upon the Vessel’s return to
service, all Hire shall return to the full rates.


2



--------------------------------------------------------------------------------







(b)    Demise Owner shall be allowed a total of twelve (12) hours per month
downtime for each Vessel, over and above the time the respective Tug or Barge,
as applicable, is safely moored, said time to be used only in the event that
maintenance and/or repair necessitates removal of the Tug from service. Unused
downtime may be accumulated from month to month, but with a maximum of 48 hours
from contract year to contract year, provided, however, that no more than a
maximum of 48 hours of accumulated downtime per Vessel may be used in any one
month.
(c)    Demise Owner shall immediately notify Time Charterer by e-mail and/or
telephone whenever a Vessel is down and again when the Vessel is back in
service. If the circumstances make immediate notification impossible, notice
shall be given as soon thereafter as possible, but not later than arrival at the
next port of call.
(d)    The provisions of this Section 4 shall not apply to, and downtime shall
not accrue during, Vessel dry-dockings scheduled for class survey or government
inspection/documentation, provided that thirty (30) days prior notice is given
of the scheduled dry-docking and provided that no more than the designated time
required for the outlined scope of work for the dry-docking (in addition to the
time required to get the Vessel to and from the dry-docking location). In the
event the scope of work is amended to include additional repairs for issues
uncovered while the Vessel is dry-docked, Demise Owner and Time Charterer will
discuss options for potential arrangement for additional time in dry-dock to
make such repairs, but such additional time shall be for Demise Owner’s account,
unless Demise Owner neither knew nor should a prudent vessel operator have known
of such issues prior to the dry-docking, or unless mutually agreed otherwise.
The provisions of this Section 4 apply to all other dry-dockings, whether for
repairs, emergencies, government or class inspections or any other reason.
(e)    Unused accumulated downtime shall not entitle Demise Owner to any
compensation nor shall it entitle Demise Owner to extend the Charter Term of
this Agreement.

5.
HIRE

(a)    Time Charterer shall pay for the use and hire of the Vessels via the five
(5) components of hire set forth in Schedule 1 hereto (“Basic Hire,” “Management
Hire,” “Charter Hire,” “Reimbursement Hire,” and “Supplemental Hire”
collectively, and as described and adjusted over time pursuant to Schedule 1 and
Section 10, “Hire”).
(b)    Each payment of Basic Hire shall be made by Time Charterer monthly on or
before the times and dates Demise Owner is required to make such payments under
the Bareboat Charter. Payments of Basic Hire made by Time Charterer directly to
Owner by wire transfer to the account of Owner designated in Section 4(b) of the
Bareboat Charter or as Owner may otherwise direct in writing, and shall
constitute payment by Time Charterer of such amounts to Demise Owner under this
Time Charter.


3



--------------------------------------------------------------------------------





(c)    Upon execution of this Agreement and no fewer than five (5) Business Days
prior to the first of each month thereafter, Demise Owner shall invoice Time
Charterer for Management Hire, Charter Hire and Reimbursement Hire for the
upcoming month (or in the case of the first Monthly Funding Request the invoice
shall be issued upon execution of the Agreement and shall cover the period
through the month in which this Agreement is executed). Time Charterer shall pay
Demise Owner all Management Hire, Charter Hire, and Reimbursement Hire then due
upon receipt of such invoice. All payments of Management Hire, Charter Hire, and
Reimbursement Hire shall be payable by Time Charterer to Demise Owner by ACH or
wire transfer to a deposit account established by Demise Owner at Wells Fargo
Bank, National Association (“Account Bank”) which account is to be subject to a
deposit account control agreement with the Account Bank in favor of the
Collateral Agent as assignee of Owner pursuant to the Principal Documents (the
“Control Account”). The Control Account shall be interest bearing and the
interest earned on the balance of the Control Account shall be accounted on a
monthly basis as a credit to Time Charterer under Section 10 except for the
portion of any balance remaining in the Control Account derived from Management
Hire. In the event the Account Bank ceases to offer an interest bearing Control
Account, the Demise Owner shall replace the Account Bank with a replacement
account bank offering an interest bearing Control Account if requested by Time
Charterer, and subject to commercial availability and the consent of Owner, not
to be unreasonably withheld.

6.
LAY-UP

(a)    Time Charterer shall, upon at least thirty (30) days advance written
notice to Demise Owner, have the right to lay-up (lay-up defined as “out of
service”; not in stand-by) a Vessel for all or any portion of the Term of this
Agreement. Time Charterer shall provide an estimate of the length of the lay-up
period at the time of the giving of notice of the lay-up. If Time Charterer lays
up a Vessel, Charter Hire shall be due in full until such time as the Vessel is
certified to be gas free and the USCG approves a crew reduction for the lay-up
period (unless USCG approval is not required to reduce the crew onboard during
lay-up) and, thereafter, Charter Hire shall be reduced in the amount equal to
the actual cost savings achieved by Demise Owner during lay-up. Hire shall
return to full rates when the Vessels are placed back in service. In no event
shall any lay-up give rise to any reduction or abatement or deferral of any
Basic Hire or Supplemental Hire.
(b)    Lay-up time shall be included in the Charter Term of this Agreement;
i.e., lay­up(s) shall not permit Time Charterer to extend the Charter Term of
this Agreement.

7.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEMISE OWNER

(a)    Demise Owner hereby represents, warrants and covenants to Time Charterer
as follows:
(i)    Demise Owner is the owner pro hac vice of the Vessels pursuant to the
Bareboat Charter;
(ii)    Demise Owner will take no action, nor suffer any action to be taken, to
alter or amend the Bareboat Charter or any Principal Document as defined therein
in any manner


4



--------------------------------------------------------------------------------





prejudicing the rights of the Time Charterer under the Bareboat Charter as a
beneficiary thereof or under this Time Charter, nor will Demise Owner agree to
any consent or waiver having a similar effect;
(b)    Demise Owner hereby represents, warrants and covenants to Time Charterer
as of the date of this Agreement and throughout the term of this Agreement as
follows:
(i)    Demise Owner will maintain the Tug in a seaworthy condition and in class
throughout the Term of this Agreement: ABS XA1 Towing Service, XAMS, with all
timely endorsements and with no outstanding conditions affecting class; and
(ii)    Demise Owner will maintain the Barge in a seaworthy condition and in
class throughout the Term of this Agreement, ABS XA1 Chemical Tank Barge, with
all timely endorsements and with no outstanding conditions affecting class.
(c)    Demise Owner hereby represents, warrants and covenants to Time Charterer
that Demise Owner is, as of the date of this Agreement and at all times
throughout the term of this Agreement, in compliance with the Demise Owner’s
Operational Obligations.
(d)    Demise Owner hereby represents, warrants and covenants to Time Charterer
that Demise Owner is, as of the date of this Agreement at all times throughout
the term of this Agreement, a coastwise qualified U.S.-citizen, within the
meaning of 46 U.S.C. § 50501 (a “Citizen”). In the event of any potential or
contemplated change that could impact the citizenship of Demise Owner, Demise
Owner shall provide advance written notice of such change to Time Charterer, not
less than sixty (60) days prior to the effective date of any change.
(e)    The Demise Owner shall remain in compliance with the covenants set forth
in Schedule 7 of the Bareboat Charter as if such Schedule 7 were set forth fully
in writing herein.
(f)    Demise Owner hereby represents, warrants and covenants to Time Charterer
that, at its expense, it shall man, maintain, equip and supply the Vessels so
that the Vessels are in all respects fit and suitable for the purpose of this
Agreement. Demise Owner shall operate the Tug and shall push, tow and maneuver
the Barge in compliance with all applicable international, federal, state, local
and maritime laws, rules, regulations, codes, ordinances and orders and in
accordance with best industry practices. Demise Owner shall be responsible for
and shall pay or cause to be paid all expenses for provisions, stores,
insurance, wages and benefits of the Tug personnel, and all other reasonable and
customary costs and expenses incident to the manning, maintenance, operation,
equipping, supplying, victualing and navigation of the Tug and pushing, towing
and maneuvering of the Barge.
(g)    It is the understanding of Demise Owner and Time Charterer that,
notwithstanding anything to the contrary contained in this Agreement, (i)
nothing in this Time Charter shall be deemed to create a demise of any of the
Vessels to Time Charterer, (ii) Owner retains full legal title to the Vessels
notwithstanding their delivery to and use by Time Charterer under this Time
Charter, and Time Charterer obtains no rights in the Vessels other than those
set


5



--------------------------------------------------------------------------------





forth herein, and (iii) Demise Owner is the owner pro hac vice of each Vessel
and shall have exclusive possession, command and navigation of the Vessels
during the Charter Period.
(h)    Demise Owner is and shall be solely responsible for the employment and
direction of the crew and for all other matters relating to the operation of the
Vessels. Demise Owner shall provide a crew for the Tug fully competent to
properly perform its obligations under this Agreement and in compliance with all
applicable international, federal, state, local and maritime laws, rules,
regulations, codes, ordinances and orders. Without limiting the foregoing,
Demise Owner shall provide sufficient and fully competent personnel to:
(i)    Perform all necessary repairs and maintenance;
(ii)    Use the telemetry system to monitor the cargo and auxiliaries;
(iii)    Start/stop machinery; open/close valves and vent dampers; replace
defective parts, clean/change filters; replace defective lighting, maintain
batteries; top off liquid levels (lube oil, fuel oil, fresh water, thermal oil)
and perform all other activities necessary and sufficient to perform its
obligations hereunder;
(iv)    With line handlers on shore, moor/unmoor the Barge and assist in
monitoring the mooring wires and ropes during loading and discharge;
(v)    Maintain all log books required by Time Charterer and report on such
particulars of each Voyage as to which Time Charterer or its agent may
reasonably require. The Tug shall at all times be crewed with one appropriately
licensed master or pilot and a sufficient number of appropriately trained
deckhands arranged in such watches, rotations or shifts so as to prudently
operate the Tug in compliance with all applicable international, federal, state,
local and maritime laws, rules, regulations, codes, ordinances and orders.
Demise Owner shall, from time to time, make reasonable inquiry as to whether the
Coast Guard has taken any suspension and revocation actions against the license
of any licensed personnel employed to navigate the Tug and otherwise satisfy
itself that all licensed personnel are qualified, skillful and prudent mariners.
(i)    It is the express intent of the parties to this Agreement that the master
and crew of the Tug shall be employees of Demise Owner or its affiliate and
shall not be employees or borrowed servants of Time Charterer or its agents. If
Time Charterer shall have any reason to be dissatisfied with the conduct of any
of the Tug’s crew, Demise Owner shall, on receiving particulars of the
complaint, fully investigate the complaint. Time Charterer may require Demise
Owner to make a change in the crew appointments or practices causing Time
Charterer’s dissatisfaction.
(j)    In performance of the services of this Agreement, Demise Owner warrants
and covenants that the Vessels and crew shall, at a minimum:
(i)    Display all required navigation lights on the Vessels.
(ii)    Make a reasonable inspection of the Barge and all lines or wires prior
to pushing, towing or maneuvering the Barge and after mooring the Barge.


6



--------------------------------------------------------------------------------





(iii)    Use only appropriate and serviceable wires and equipment.
(iv)    Ensure that the crews aboard the Vessels wear life jackets (work vests)
in accordance with the Vessels’ policies and procedures during the performance
of any duties outside of the wheel house.
(v)    Comply with all other applicable international, federal, state, local and
maritime laws, rules, regulations, codes, ordinances and orders.
(k)    Demise Owner hereby covenants that during the Charter Period, if, and so
long as, no Time Charterer Event of Default shall have occurred and be
continuing, Time Charterer shall have all the rights of quiet enjoyment of the
Vessels without hindrance or molestation by Demise Owner or any other person
claiming the same by, through or under the Demise Owner as a result of acts or
omissions of the Demise Owner.
(l)    Demise Owner hereby covenants that it will maintain that certain guaranty
of certain of the obligations of Demise Owner to Time Charterer to be executed
by the Demise Owner Parent in favor of the Time Charterer dated on even date
herewith (“Demise Owner Parent Time Charter Guaranty”) in full force and effect
throughout the duration of this Agreement.
(m)    Absent a Time Charterer Event of Default and exercise of remedies, Demise
Owner will not (i) claim depreciation deductions with respect to either Vessel
for U.S. Federal, state or local income tax purposes, or (ii) take any position
on any U.S. Federal, state or local income tax return that is inconsistent with
the Time Charterer’s treatment of the Vessels from U.S. Federal, state or local
income tax purposes.
(n)    The Demise Owner hereby covenants that it will provide notice to Time
Charterer of (i) any notice it receives or provides under the Bareboat Charter
to any Person, and (ii) the occurrence of any Event of Default to which it is
aware hereunder or under any Principal Document, or the occurrence of any event
that, with the passage of time and the failure to cure would be reasonably
likely to become an Event of Default hereunder or under any Principal Document
to which Demise Owner is a party, within three (3) Business Days after such
event or occurrence becomes known to a Responsible Officer of the Demise Owner.
(o)    Demise Owner hereby represents, warrants and covenants that it will
comply with the Anti-Corruption Law obligations set forth in Sections 5(m) and
26 of the Bareboat Charter as if those obligations were set forth herein and
applied for the benefit of the Time Charterer.
(p)    Demise Owner hereby represents, warrants and covenants that it will
comply with the Anti-Terrorism Law and Sanctions obligations set forth in
Sections 5(m) and 26 of the Bareboat Charter as if those obligations were set
forth herein and applied for the benefit of the Time Charterer.
(q)    The Demise Owner is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Delaware and has
all company powers and all material governmental licenses, authorizations,
consents and approvals with power and


7



--------------------------------------------------------------------------------





authority to conduct its business as such business is presently being conducted,
to own or hold under charter or lease its properties and to enter into and
perform its obligations under the Principal Documents to which it is a party.
The Demise Owner is duly qualified to do business and is in good standing as a
foreign entity in all states where its failure to so qualify would have a
materially adverse effect on its ability to perform its obligations under any
Principal Document. The Demise Owner is controlled by the Demise Owner Parent
and is not less than a majority-owned subsidiary of the Demise Owner Parent.
(r)    The Demise Owner is not in violation of any terms of its Organizational
Documents, or, of any material term of any agreement, instrument, judgment,
decree, franchise, permit, order, law, statute, rule or governmental regulation
presently applicable to it; and the execution, delivery and performance by the
Demise Owner of the Principal Documents to which it is a party and the
consummation by the Demise Owner of the transactions contemplated thereby (i)
have been duly authorized by all necessary action on the part of the Demise
Owner, (ii) do not require any shareholder or member approval or the consent of
any trustee or holder of any indebtedness or obligation of the Demise Owner (or,
if so required, such approval or consent has been obtained), (iii) under present
law do not and will not result in any violation of its Organizational Documents
or any agreement, instrument, judgment, decree, franchise, permit, order, law,
statute, rule or governmental regulation applicable to it including, without
limitation, the laws governing the use of the Vessels in the coastwise trade of
the United States, and (iv) are not in conflict with and do not constitute a
default under any term or any provision of, or subject the Vessels or any part
thereof to any Lien of, any indenture, mortgage, lease, contract or other
agreement or instrument (other than this Bareboat Charter and as permitted
hereunder) to which the Demise Owner is a party or by which it or its property
is bound or affected.
(s)    The execution, delivery and performance by the Demise Owner of the
Principal Documents to which it is a party do not require any consent,
authorization or approval of, or any filing or registration with, or the taking
of any other action in respect of, any federal, state or other Governmental
Authority or agency, recordation of the Mortgage, recordation of the Memorandum
of Bareboat Charter, and filings of the Financing Statements with the
appropriate Governmental Authority (other than approval to be obtained from the
NVDC by the Owner and the Demise Owner as required under 46 U.S.C. § 12119 and
applicable regulations).
(t)    There are no actions, suits or proceedings pending or, to the best of the
Demise Owner's knowledge, threatened before any court, administrative agency,
environmental council, arbitrator or governmental body which (i) questions or
challenges the validity of the Principal Documents or the rights or remedies of
the Participants, the Administrative Agent or the Collateral Agent with respect
to the Demise Owner, the Vessels or the Collateral under the Principal
Documents, or (ii) if determined adversely to the Demise Owner, is reasonably
likely to materially adversely affect its ability to perform its obligations
under the Principal Documents, including the operation or use of the Vessels as
contemplated by this Bareboat Charter.

8.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF TIME CHARTERER

(a)    Time Charterer hereby represents and warrants to Demise Owner as follows:


8



--------------------------------------------------------------------------------





(i)    The Time Charterer is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Delaware and has
all requisite organizational power and authority to own and operate its
properties, to carry on its business as now conducted, and to enter into and
perform its obligations under this Time Charter.
(ii)    The Time Charterer is qualified to do business and is in good standing
in each jurisdiction where its failure to so qualify would have a materially
adverse effect on its ability to perform its obligations under this Time
Charter.
(iii)    The execution and delivery by the Time Charterer of this Agreement and
the performance by the Time Charterer of its obligations hereunder have been
duly authorized by all necessary organizational action on the part of Time
Charterer and do not contravene any material provision of law presently
applicable to Time Charterer or any provision of Time Charterer's Organizational
Documents, or any contractual restriction binding on Time Charterer or its
assets which would reasonably be expected to result in a Time Charterer Material
Adverse Effect.
(iv)    The Time Charter is the legally valid and binding obligation of the Time
Charterer, enforceable against the Time Charterer in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar laws relating to or limiting creditors’ rights
generally or by equitable principles.
(v)    All consents, authorizations, and approvals of, and registrations and
declarations with, any Governmental Authority necessary for the due execution
and delivery by the Time Charterer of this Agreement and the performance of its
obligations have been obtained and remain in full force and effect and all
conditions thereof have been duly complied with, and no other action by and no
notice to or filing with any Governmental Authority is required in connection
with the execution, delivery, or performance of this Agreement (other than the
filing of a current report on Form 8-K and other reports filed with the U.S.
Securities and Exchange Commission or other reports to Governmental
Authorities).
(vi)    There are no legal proceedings pending or, to the best of the Time
Charterer's knowledge, threatened before any arbitrator or Government Authority
which (i) involve the Principal Documents or (ii) if determined adversely to the
Time Charterer, are reasonably likely to have a materially adverse effect on its
ability to perform its obligations under this Time Charter.
(vii)    The Time Charterer is an indirect wholly-owned subsidiary of the Time
Charterer Parent.
(viii)    No representation or warranty of Time Charterer Parent or Time
Charterer contained in the Confidential Information Memorandum dated May 2017
(excluding the Excluded Information, as defined in the authorization letter of
Time Charterer Parent included therein and dated May 15, 2017) or in any other
document, certificate or written statement furnished to the Owner or any Lender
by or on behalf of Time Charterer Parent or Time Charterer for use in connection
with the transactions contemplated by the Principal Documents, as of the date
furnished (excluding estimates, projections and pro forma financial information
referred to in the following sentence), contains any untrue statement of a
material fact or omits to state a material fact (known


9



--------------------------------------------------------------------------------





to Time Charterer Parent or Time Charterer, in the case of any information not
furnished by it) necessary in order to make the statements contained therein not
misleading in light of the circumstances in which the same were made. Any
estimates, projections and pro forma financial information contained in such
materials were based upon good faith estimates and assumptions believed by Time
Charterer Parent and Time Charterer to be reasonable at the time made, it being
recognized by the Owner and the Lenders that such estimates and projections as
to future events are not to be viewed as facts and that actual results during
the period or periods covered by any such estimate or projections may differ
from the estimated or projected results.
(b)    Time Charterer hereby covenants to Demise Owner as follows:
(i)    Time Charterer will maintain that certain guaranty of the payment and
performance obligations of the Time Charterer arising under the Time Charter
executed by the Time Charterer Parent in favor of the Owner on even date
herewith, as such agreement may be amended, restated or otherwise modified in
accordance with its terms, and any substitutions or replacements therefore (the
“Time Charterer Parent Guaranty”) in full force and effect throughout the
duration of this Agreement.
(ii)    Time Charterer will comply with the requirements of all applicable laws,
rules, regulations and orders of any Government Authority, except where
noncompliance would not reasonably be expected, individually or in the
aggregate, to have a Time Charterer Material Adverse Effect.
(iii)    Time Charterer will use and operate all of its facilities and
properties in compliance with all Environmental Laws applicable to Time Charter,
except for such non-compliance which, individually or in the aggregate, would
not reasonably be expected to result in a Time Charterer Material Adverse
Effect.
(iv)    Time Charterer will maintain in effect and enforce policies and
procedures, which may be policies and procedures established by Time Charterer
Parent that apply to Time Charterer, designed to promote and achieve compliance
by Time Charterer and its directors, officers and employees with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
For the purposes of this Time Charter, the following terms shall have the
following meanings:
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to Time Charterer from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
"Anti-Money Laundering Laws" means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to Time
Charterer related to terrorism financing or money laundering, including any
applicable provision of the Act and The Currency and Foreign Transactions
Reporting Act (also known as the "Bank Secrecy Act," 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 19511959).


10



--------------------------------------------------------------------------------





"Sanctioned Country" means at any time, a country, region or territory which is
itself the subject or target of any Sanction that broadly prohibits trade or
investment with that country, region or territory (including, as of the date
hereof, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty's Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned directly or indirectly 50% or more by
any such Person or Persons described in clauses (a) and (b).
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union or Her Majesty's Treasury.
"Time Charterer Material Adverse Effect" means a material adverse effect upon
(a) the business, operations or assets of Time Charterer, except for matters
arising prior to the date of execution of this Time Charter solely from general
factors relating to the industries in which Time Charter is principally engaged
and general economic factors relating to the markets in which Time Charterer is
principally engaged in business, which matters, in any such event, do not have a
disproportionate impact on Time Charterer, (b) Time Charterer's ability to
perform its obligations under this Time Charter, or (c) the validity and
enforceability of this Time Charter or the rights and remedies of the Demise
Owner hereunder.

9.
CONTROLLED SUBSTANCES

(a)    Demise Owner agrees that it will operate the Tug and tow the Barge in
compliance with the United States Anti-Drug Abuse Act of 1986, the Drug-Free
Workplace Act of 1988, the U.S. Coast Guard’s zero tolerance policy on
controlled substances and all other international, federal, state, local and
maritime laws, rules, regulations, codes, orders or ordinances with respect to
the use or possession of or trafficking in controlled substances. Demise Owner
agrees to take those actions reasonably available to reduce the risks of the
illegal presence of controlled substances on board the Vessels, including but
not limited to the following:
(i)    Posting a zero tolerance notice in a visible public place on board the
Tug;
(ii)    Having each crew member sign a statement that he or she will not possess
or use controlled substances on board the Vessels;
(iii)    Having each crew member sign an agreement authorizing drug screenings
prior to employment; as soon as practicable after any injury, accident, spill or
other casualty; and at random, unscheduled, unannounced intervals;


11



--------------------------------------------------------------------------------





(iv)    Requiring each crew member to submit to a drug screening prior to
employment; as soon as practicable after any injury, accident, spill or other
casualty; and at random, unscheduled, unannounced intervals; and
(v)    Securing the Vessels to minimize public access to the Vessels.
(b)    In the event that the U.S. Coast Guard or other law enforcement agency
shall board a Vessel for the purpose of searching for controlled substances, the
Master or Demise Owner shall immediately inform Time Charterer. If controlled
substances are discovered on board a Vessel, Demise Owner shall indemnify and
hold harmless each Time Charterer Indemnitee (defined in Section 16) from any
and all Damages (defined in Section 16) which any such Time Charterer Indemnitee
may suffer and Demise Owner shall be required to immediately obtain the release
of the Vessel.

10.    REIMBURSEMENTS, BUDGETS, AND DISBURSEMENTS
(a)    Time Charterer shall reimburse Demise Owner, on a direct pass-through
basis, for expenses related to the operation, repair or maintenance of the
Vessels incurred by Demise Owner during the Charter Period for performance of
this Agreement (excluding Basic Hire, Supplemental Hire, and excluding the
expenses in consideration of Management Hire and Charter Hire), including: (i)
inspection and maintenance of the Vessels, (ii) vessel dry docking, (iii) all
fuel, lubes, and grease, (iv) port fees, entry and clearance charges, dockage,
wharfage, agency fees, customs fees, import duties and other similar charges,
duties or levies of the Vessels or cargo at ports of loading or discharge, (v)
cargo hoses, (vi) charts, publications & plotting, (vii) consumables, (viii)
Homeland Security requirements, (x) vessel lifesaving equipment, (xi) nitrogen,
(xii) pollution equipment, (xiii) vessel safety equipment, (xiv) shackles, (xv)
slings & hardware, (xvi) large tools, (xvii) U.S. Coast Guard and American
Bureau of Shipping fees – vessel regulatory compliance and regulatory
attendance, (xviii) crew and safety recognition awards, (xix) parts, supplies,
repairs and maintenance (labor and materials), (xx) cost of lay-berths, (xxi)
rigging consumed by the Vessels, (xxii) any changes or modifications of the
Vessels required to meet regulatory requirements, (xxiii) cost of professional
services approved in advance by Time Charterer (accounting, tax, legal), (xxiv)
additional bank fees for maintaining the required Control Account, (xxv) ad
valorem property taxes assessed against the cargo or Vessels as a result of the
Time Charterer’s direction of the vessel, (xxvi) testing analysis for cargo and
(xxvii) costs of redelivering the Vessels in the required condition for
redelivery (“Reimbursement Hire”). Time Charterer shall also reimburse Demise
Owner up to an aggregate $50,000 per year of deductible costs (not insurance
premium costs) across all insurances for claims arising outside the reasonable
control of Demise Owner and despite Demise Owner’s exercise of due care and due
diligence.
(b)    Upon execution of this Agreement and thereafter on or before October 1 of
each year for the upcoming calendar year (January 1–December 31), Demise Owner
shall prepare and deliver to Time Charterer a budget of such anticipated
Reimbursement Hire (an “Annual Budget”). Each Annual Budget shall be subject to
review and approval by Time Charterer. In the event an Annual Budget is not
approved prior to the commencement of the applicable calendar year, the Annual
Budget in effect for the prior year shall continue to apply for a period of up
to six (6) months so long as the parties continue to negotiate in good faith.
The prior year annual budget, only when


12



--------------------------------------------------------------------------------





applicable pursuant to this Section 10(b), shall be subject to escalation at the
commencement of such calendar year by applying component 2 of Tug Charter Hire
in Schedule 1 to 50% of the Annual Budget and component 3 of Tug Charter Hire in
Schedule 1 to 50% of the Annual Budget.
(c)    On the date of execution of this Agreement Time Charterer shall make an
initial deposit into the Control Account of an amount approximating three (3)
months of estimated Reimbursement Hire and Charter Hire (the “Initial Deposit”).
The Initial Deposit shall be (i) three (3) times (ii) the sum of (A) one twelfth
of the initial Annual Budget, plus (B) one (1) month of Charter Hire set forth
in Schedule 1(3). No fewer than five (5) Business Days prior to the first day of
the calendar month falling 15 or more days after the Delivery Date, and the
first day of each month thereafter, Demise Owner shall prepare and furnish to
Time Charterer a funding request (each, a “Monthly Funding Request”) of
estimated Reimbursement Hire for the upcoming month (the “Estimated
Reimbursement Hire”). On or before the first day of each calendar month
following each Monthly Funding Request, Time Charterer shall deposit the
Estimated Reimbursement Hire requested in each Monthly Funding Request into the
Control Account for disbursement by Demise Owner in accordance with the Monthly
Funding Request and in compliance with this Section 10 (each payment an
“Estimated Reimbursement Hire Payment”).
(d)    Demise Owner shall have no authority to, nor shall it spend or commit to
spend, an amount in excess of the Monthly Funding Request without the express
written authority of Time Charterer unless such amount is required to be
expended for Demise Owner to avoid breach of an obligation under the Bareboat
Charter or the Time Charter and avoid a breach within the Monthly Funding
Request period of the obligations under the Bareboat Charter or the Time
Charter. Any extraordinary expenses not anticipated by the Monthly Funding
Request shall, if approved by Time Charterer in advance (such approval not to be
unreasonably withheld or delayed), be reimbursed to Demise Owner promptly upon
receipt of invoice, and, if desired by Time Charterer, such amounts may be
funded by Time Charterer directly to the payee with respect thereto. If
requested by Demise Owner, Time Charterer will pay any funding request that
corresponds to Supplemental Hire due under the Bareboat Charter, within three
(3) Business Days of the request. If Reimbursement Hire for any month materially
exceeds the estimated amount included on the Monthly Funding Request for such
month, Demise Owner may send to Time Charterer a supplemental or modified
Monthly Funding Request, and if approved by Time Charterer, not to be
unreasonably withheld or delayed, Time Charterer will promptly fund such amount.
(e)    As promptly as possible (but not more than five (5) Business Days) after
the end of each month Demise Owner shall render to Time Charterer a written
statement for the preceding month showing (i) the Estimated Reimbursement Hire
for such month, and (ii) all money received and disbursed for the account of
Demise Owner (or Time Charterer) pursuant to Section 10(a), and in accordance
with Section 10(b), during the preceding period or month, together with all
supporting invoices or documents (“Actual Reimbursable Hire Expenses” and each
such statement, a “Reimbursement Hire Statement”); it being agreed that for the
period from the Delivery Date until the date of the first Reimbursement Hire
Statement, the Estimated Reimbursement Hire applicable to such period shall be
deemed the portion of the Initial Deposit equal to 1/365 of the Annual Budget,
multiplied by the number of days in such period, or such other reasonable amount
that the parties agree in good faith is appropriate for such period. The next
Monthly Funding Request shall include


13



--------------------------------------------------------------------------------





a reconciliation of each prior month’s activity showing (i) a credit to the
extent that the Estimated Reimbursement Hire for such prior period or month
exceeded the Actual Reimbursement Hire Expense as shown on the Reimbursement
Hire Statement (each, an “Excess Funding”), and (ii) a credit to the extent of
the interest actually earned during such period by Demise Owner on the Control
Account Balance, including balances derived from the Initial Deposit. Each
Monthly Funding Request shall include a certification, the form of which is
attached to Exhibit B, signed by a Responsible Officer of the Demise Owner that
any invoices submitted for reimbursement reconciliation have been paid when due;
a statement by the Demise Owner listing the Demise Owner’s accounts payable
items that are at that time overdue in excess of thirty (30) days (and if
applicable, each item outstanding more than sixty (60) days, and so forth for
each 30 day period thereafter, specifically identified as such); and the
certification that Demise Owner is in material compliance with Service Standards
required to be reported to Time Charterer under Section 15 and/or Exhibit B of
this Agreement. If any item of disbursement is questioned by Time Charterer,
Time Charterer shall reimburse or credit in reconciliation Demise Owner for the
expenditures so reported, and the parties shall diligently set about to resolve
the questioned item(s) in good faith for a period of up to three months.
(f)    Within 30 days of the end of each fiscal quarter of Demise Owner during
the Charter Term Demise Owner shall prepare and deliver to Time Charterer a
certification, the form of which is attached to Exhibit B, signed by a
Responsible Officer of the Demise Owner that:
(i)    in the course of the performance by such Responsible Officer of his or
her duties as an officer of Demise Owner, such Responsible Officer would
normally obtain knowledge of any default by Demise Owner of its obligations
under any Principal Document to which Demise Owner is a party;
(ii)    the Demise Owner is in compliance in all material respects with its
obligations under each Principal Document to which it is a party;
(iii)    such Responsible Officer of the Demise Owner has no knowledge of any
Event of Default under any Principal Document to which it is a party, or of the
occurrence of any default under any Principal Document to which it is a party
that, with the passage of time and the failure to cure, would be reasonably
likely to become an Event of Default hereunder or under any Principal Document
to which Demise Owner is a party;
(iv)    there are no outstanding Liens on the Vessels other than Permitted
Liens, so long as paid within the period provided for Permitted Liens; and
(v)    the compliance audit and disclosure report, materially in the form set
forth in Exhibit B, provided by Demise Owner to Time Charterer, is true and
correct as of the date executed.
(g)    Demise Owner shall keep proper and detailed books and records of Demise
Owner sufficient to satisfy the records retention and audit provisions of this
Agreement, to demonstrate compliance with the terms of this Agreement, and in
compliance bookkeeping and/or accounting standards applicable to Demise Owner as
of the date of this Agreement.


14



--------------------------------------------------------------------------------





(h)    Time Charterer shall have the right to examine and audit the books and
records of Demise Owner at any reasonable time, which shall include vessel
records described in Section 12 below and all records sufficient to substantiate
and audit the Time Charterer’s compliance with its obligations under the Time
Charter, and to make copies (including electronic copies of computer records)
and obtain print-outs of such books and records.
(i)    The Demise Owner shall, during the Charter Period, deliver to Time
Charterer (i) reviewed or audited annual financial statements of the Demise
Owner, within 90 days after the end of each fiscal year of the Demise Owner,
(ii) unaudited, management-prepared interim financial statements of the Demise
Owner, within 45 days after each fiscal quarter of the Demise Owner other than
the fourth fiscal quarter, and (iii) all other information requested by Time
Charterer which Time Charterer deems reasonably necessary to determine the
current financial condition of the Demise Owner and the faithful performance of
the terms of this Time Charter and the other Principal Documents. Each financial
statement submitted to Time Charterer shall be prepared in accordance with GAAP
consistently applied (except that unaudited interim financial statements may
exclude footnotes), and shall fairly and accurately present the financial
condition and results of operations of the Demise Owner at the date and for the
periods indicated therein (subject to year-end adjustments required by GAAP).
All information submitted by the Demise Owner under clause (iii) of this
paragraph shall be provided to Time Charterer within thirty (30) days after
being requested.
(j)    The Demise Owner shall give Owner reasonably prompt notice and copies of
all tax notices, reports or inquiries, claims of liens, and of any damage, loss,
seizure, attachment or judicial process which may affect the use, maintenance,
operation, possession or ownership of either Vessel; provided, however, that
except as provided in Section 13, no such notice need be given for any damage or
loss which does not materially affect the use, maintenance or operation of
either Vessel and which is repaired or remediated in the ordinary course of
business of the Demise Owner. The Demise Owner shall provide notice to Owner and
Time Charterer of the occurrence of any Step-In Default or Demise Owner Event of
Default hereunder, or the occurrence of any event that, with the passage of time
and the failure of the Demise Owner to cure would become a Step-In Default or
Demise Owner Event of Default hereunder, within three (3) Business Days after
such event or occurrence becomes known to a Responsible Officer of the Demise
Owner.
(k)    If and when requested by Time Charterer, Demise Owner shall provide
berthing, provisions and domestic services on the Tug - to the same extent
provided to the Tug’s officers - for up to two representatives of Time Charterer
or its agents and shall use its best efforts to accommodate such other
additional representatives of Time Charterer or its agents as may be required
from time to time by Time Charterer. Charges to Time Charterer for these
services shall be $40.00 per person per day payable in accordance with Section
10(c).

11.    NAVIGATION LIMITS
Time Charterer may dispatch the Tug and Barge to and from any ports, to and from
any ports in the U.S. domestic trade and foreign ports in the Gulf of Mexico,
Brazil, and Caribbean Basin ports in countries within the United
States-Caribbean Basin Trade Partnership Act of 2000, as amended (Harmonized
Tariff Schedule of United States, General Note 17), trading in such lawful
trades and carrying such lawful cargoes and operating to the extent permitted by
the Vessels’


15



--------------------------------------------------------------------------------





insurance, Certificate of Inspection, the Bareboat Charter, and Applicable Law.
The Vessels may be navigated outside the Exclusive Economic Zone of the United
States, provided (i) such navigation is permitted by the Vessels’ insurance,
Certificate of Inspection, and Applicable Law; and (ii) the Vessels shall not
trade with Venezuela or any country designated in 15 C.F.R. Part 746. If the
Vessels are operated in an area other than the Atlantic coast of North and South
America from Cape Hatteras to the southern border of Argentina, including the
Caribbean and the Gulf of Mexico, Hire shall be adjusted to reflect the actual
increase or decrease in Demise Owner’s operating costs if not otherwise
reimbursed pursuant to Section 10. The parties agree to renegotiate in good
faith the provisions of this Agreement that might be affected by operating the
Vessels in such areas.

12.    VESSEL RECORDS
Upon the request of Time Charterer, Time Charterer shall have access to all of
the Vessels’ logs and records; cargo records; crew lists; Vessel repair and
maintenance records and invoices; navigation charts; publications and other
navigation records; communications between Demise Owner’s personnel and/or
agents and/or Time Charterer’s personnel and/or agents; and other documents
relating to the operation of the Vessels and Demise Owner’s performance
hereunder. The logs and records shall include entries relating to inspection of
the Vessels and its cargo, barge equipment and auxiliaries, damages, accidents
or any unusual incident encountered by the Vessels, sea passage reports
indicating mean sea speed and fuel oil/lube oil/grease consumption, detentions,
charges to be reimbursed by Time Charterer pursuant to Section 10 hereof, and
all other routine and non-routine matters that are normally recorded in the logs
of a working tug and its tow.

13.    NOTICES AND INSPECTIONS
In the event of an injury, accident, spill or other casualty, including any
incidents which potentially involve personal injury, loss of life and/or
property or cargo damage (a “Notice Event”), and from time to time to confirm
compliance hereunder, the parties agree to permit their representatives to board
the vessels as soon as practicable to inspect the Tug and/or Barge, including
but not limited to, interview the crew and to inspect and copy all records.
Demise Owner shall provide Time Charterer with proper written notice of any
Notice Event in Demise Owner’s daily reporting, or sooner.

14.    SPEED AND FUEL CONSUMPTION WARRANTIES
(a)    During the first eighteen (18) months of the Charter Term (the "Proving
Period") Demise Owner, in cooperation with Time Charterer, will establish the
speed and fuel consumption targets for administering this Section 14 of the
Agreement.
(b)    Unless otherwise directed by Time Charterer, Demise Owner shall operate
the Vessels, and Demise Owner warrants that the Tug shall tow/push the Barge, at
the speeds established during the Proving Period, hereinafter defined as the
“Operating Speed Warranty”. The Operating Speed Warranty shall be suspended when
winds reach or exceed Beaufort Force 4 but only for such time as a Tug is unable
to operate safely in the notch due to winds and seas. Compliance with the
Operating Speed Warranty shall be determined using the average speed of the
Vessels on sea passages from sea buoy to sea buoy.


16



--------------------------------------------------------------------------------





(c)    Demise Owner’s compliance with the Operating Speed Warranty may be
reviewed by Time Charterer every Voyage. If, in respect of any Voyage, it is
found that a Tug has failed to comply with the Operating Speed Warranty, Hire
shall be adjusted as follows: For each knot below the Operating Speed Warranty,
a credit against Management Hire of $50.00 per day shall be allowed. For any
fraction of a knot, the credit shall be adjusted proportionally.
(d)    If there is unreasonable or an unanticipated deviation in fuel
consumption due to some condition of the Tug or the fault or negligence of
Demise Owner, Demise Owner shall have thirty (30) days to correct the
deficiency. If, after the expiration of thirty (30) days, the deficiency has not
been corrected, Time Charterer may exercise its rights under Section 19 of this
Agreement.
(e)    In addition to the other warranties set forth in this Section 14, Demise
Owner represents, warrants, covenants and guarantees that the Tug shall achieve
and maintain the fuel consumptions established during the Proving Period in
laden and ballast conditions on all sea passages, from sea buoy to sea buoy.
(f)    The Tug’s consumption of fuel will be reviewed at the end of each six
month period (January 1–June 30 and July 1–December 31). The calculation of fuel
consumption shall exclude for the purposes of this Section:
(i)    any day on which winds of Beaufort Force 4 are encountered for more than
6 hours;
(ii)    any time during which the Tug’s speed is deliberately reduced to comply
with Time Charterer’s requirements;
(iii)    any time during which the Tug’s speed is deliberately reduced for
reasons of safety while navigating or when assisting a vessel in distress;
(iv)    any complete sea passage of less than 12 hours. If for any 6 month
period, it is found that the Tug’s fuel consumption was greater than guaranteed
herein, Demise Owner shall, within thirty (30) days after the end of such 6
month period, reimburse Time Charterer an amount equal to the costs of the extra
fuel consumed.

15.    SERVICE STANDARD ENFORCEMENT
(a)    In the event Demise Owner fails to comply with Operational Obligations in
Exhibit B, whether as reported on the quarterly compliance audit and disclosure
reports, monthly certifications of Demise Owner, or otherwise reported by Demise
Owner or known to Time Charterer, Demise Owner shall take the following actions:
(i)    For non-compliance with safety-related Operational Obligations in
Sections a-d of Exhibit B, or accidents or incidents reportable under Sections
10 and 13, Demise Owner shall (A) promptly investigate, (B) report to Time
Charterer the results of the investigation, (C) recommend and implement
improvements in the applicable SMS, EMS, or other procedures,


17



--------------------------------------------------------------------------------





and (D) conduct services and training at the expense of Demise Owner to mitigate
further occurrences of non-compliance;
(ii)    For non-compliance with maintenance and condition Operational
Obligations in Sections j-k, or in the event of U.S. Coast Guard deficiencies or
classification society deficiencies, Demise Owner shall within thirty (30) days
implement improvements to the appropriate plans and procedures and on a second
or subsequent violation implement a third party audit and reporting process
acceptable to Time Charterer to mitigate future occurrences of non-compliance;
(iii)    For non-compliance with Operational Obligations under Sections e, l-s,
and u-z of Exhibit B (e.g., transit times, loading/discharging delays, customer
service complaints, etc.), Demise Owner shall within thirty (30) days implement
improvements to applicable plans and procedures and on a second or subsequent
violation implement a third party audit (e.g., of loading/discharging processes)
at the expense of the Demise Owner; and
(iv)    For non-compliance with financial and budgeting related obligations in
Section 10 and Section t of Exhibit B, Demise Owner shall within thirty (30)
days implement improvements in plans and procedures to address the
non-compliance and on a second or subsequent violation Demise Owner shall agree
to, depending upon the nature of the non-compliance, reimburse pre-approval
procedures and enhance access to financial records and third party auditing of
Demise Owner’s financial and operational records at the expense of Demise Owner.
(b)    No action or inaction under this Section 15 shall be construed as a
waiver of any other right or remedy of Time Charterer hereunder.

16.    LIABILITY AND INDEMNITY
(a)    It is agreed and understood that it is in the best interest of the
parties that certain risks should be identified and allocated between them. It
is, therefore, the intent of this Section to provide for a hold harmless,
indemnification and defense undertaking by Demise Owner to the maximum extent
permitted by law and to support such undertaking by the insurance coverage
required by Section 25 hereof.
(b)    Demise Owner agrees to fully protect, defend, indemnify and hold harmless
Time Charterer, its parent, subsidiary and affiliated companies, joint
venturers, contractors, subcontractors, guests and invitees and any and all
vessels which they own and/or operate together with any person(s) to which any
of the foregoing are under contract or for which they are rendering services and
any person(s) who or which may be designated by Time Charterer to Demise Owner,
in writing, and the respective directors, officers, employees, agents and
representatives of all of the foregoing (collectively, the “Time Charterer
Indemnitees”) from and against any and all losses, damages, demands,
liabilities, injuries, claims, debts, suits, causes of action, administrative
proceedings, liens, demands, judgments, fines, penalties, costs and expenses
(including attorney’s, consultant’s, investigator’s and expert’s fees and
costs)(collectively, “Damages”), which may be brought, asserted or claimed
against any one or more Time Charterer Indemnitees by any person, whether
arising out of injury, illness, death or loss of, loss of use of or damage to
property (including the Tug, Barge or any other vessel) or otherwise (including,
but not limited to, Damages claimed


18



--------------------------------------------------------------------------------





by any Time Charterer Indemnitee or by Demise Owner, its parent, subsidiary
and/or affiliated companies, their contractors, subcontractors, guests invitees
and/or the respective directors, officers, employees, agents and representatives
of any of the foregoing, incident to or arising out of, in connection with, or
resulting, directly or indirectly, from (i) the work activities, operation or
preparation for the work, activities or operations of any of the Time Charterer
Indemnitees or of Demise Owner or Demise Owner’s parent, subsidiary and/or
affiliated companies, their contractors, subcontractors, guests, invitees and/or
their respective directors, officers, employees, agents and representatives, in
any way arising out of, in relation to, or in connection with the activities
conducted pursuant to this Agreement or (ii) any defective condition of any
equipment of Demise Owner or Time Charterer employed in connection with this
Agreement, regardless of whether such negligence, fault, absolute or strict
liability, lack of due diligence, other action or inaction, unseaworthiness or
defective condition be active or passive, primary or secondary, technical or
vicarious and regardless of whether based on any violation by any international,
federal, state, local or maritime law, rule, regulation, code, ordinance or
order.
(c)    Without limitation, the foregoing indemnification shall extend to
Damages, whether civil, criminal or administrative, relating to pollution or
contamination of the waters or air or earth (including without limitation
natural resource damages, clean-up, remedial or removal costs, fines and
penalties). This Section is inapplicable if such Damages are caused wholly,
entirely and proximately by the gross negligence or willful misconduct of Time
Charterer or its officers, directors, employees, or agents.
(d)    Demise Owner shall promptly report to Time Charterer as soon as
practicable all accidents, incidences or occurrences which might give rise to an
obligation of Demise Owner to indemnify any Time Charterer Indemnitee hereunder.
Demise Owner shall, if and when requested, furnish Time Charterer a copy of
reports made by Demise Owner to Demise Owner’s insurer or to others of such
accidents, incidences and occurrences together with any other relevant documents
including witness statements and any other investigative material.
(e)    Time Charterer shall have the option of either tendering its defense to
Demise Owner under this Agreement or of providing its own defense. If any Time
Charterer Indemnitee tenders defense to Demise Owner, and Demise Owner accepts,
defense counsel shall be reasonably acceptable to Time Charterer and the Time
Charterer Indemnitee and shall keep Time Charterer fully informed of the status
of the defense. Demise Owner shall have the right in its reasonable discretion,
to settle any claims being defended by Demise Owner provided (i) Demise Owner
shall consult with Time Charterer and the affected Time Charterer Indemnitees
prior to making any settlement offers or agreeing to any settlement, (ii) Demise
Owner shall be fully capable of performing the conditions of the settlement,
including any financial considerations to be paid, (iii) no Time Charterer
Indemnitee shall have any obligations under such settlement, and (iv) such
settlement shall not act as an admission of liability or violation or serve to
create a violations history or adverse precedent against the Time Charterer
Indemnitee. If Time Charterer elects to provide its own defense, Time Charterer
shall not be entitled to recover from Demise Owner any costs and expenses in
doing so.


19



--------------------------------------------------------------------------------





(f)    Demise Owner’s liability under this Section 16 shall be limited to the
amounts or types of insurance coverage required in Section 25 hereof, except in
the case of the Demise Owner's gross negligence or willful misconduct.
(g)    Except to the extent provided in Section 16(h), Time Charterer agrees to
pay, defend, indemnify and hold harmless each Indemnitee from and against any
and all present and future Claims of whatsoever nature and all reasonable costs
and expenses (including, but not limited to, reasonable attorneys' and
consultants' fees and disbursements) directly or indirectly relating to or in
any way arising out of:
(i)    any Time Charterer Event of Default or any Time Charterer default or Time
Charterer Parent default under any Principal Document to which Time Charterer or
Time Charterer Parent is a party (including, without limitation, any amendments,
supplements, consents, waivers or modifications relating thereto whether or not
entered into) or the enforcement in default of any of the terms thereof;
(ii)    the manufacture, design, construction, purchase, sale, ownership by any
entity, financing, ordering, delivery, return, acquisition, title on
acquisition, charter, subcharter, rejection, installation, possession,
documentation, titling, retitling, registration, custody by the Owner, the
Demise Owner or the Time Charterer of title and registration documents, use,
non-use, misuse, operation, transportation, inspection, repair, maintenance,
overhaul, testing, storage, fleeting, control or disposition of any Vessel,
including, without limitation, any claims arising under the doctrine of strict
liability in tort; any claims arising with respect to injury to person or
property, and claims based on patent, trademark, trade name or copyright
infringement;
(iii)    any misrepresentation by the Time Charterer or the Time Charterer
Parent contained in the Time Charter, or in any other Principal Documents to
which such person is a party;
(iv)    any defaults, breaches, violations or non-compliance by the Time
Charterer of (A) the Bareboat Charter, the Time Charter, the other Principal
Documents to which the Time Charterer is a party or by which it is bound, or (B)
any Applicable Laws of any Governmental Authority, and all other requirements
having the force of law applicable at any time to the Vessels (including,
without limitation, any Environmental Laws or the rules and regulations of the
United States Coast Guard, Customs and Border Protection, or the United States
Maritime Administration);
(v)    any Trigger Event expressly including, but not limited to, failure to pay
when due Basic Hire or Supplemental Hire, or resulting in any exercise of
remedies by any Indemnitee in connection with such Trigger Event or Time
Charterer Event of Default;
(h)    Notwithstanding the foregoing Section 16(g), the Time Charterer shall not
be required to pay, defend, indemnify and hold harmless any Indemnitee against
any claim, demand or liability to the extent that it:


20



--------------------------------------------------------------------------------





(i)    arises out of the willful misconduct or gross negligence of such
Indemnitee or out of such Indemnitee's violation of, or failure to perform its
express obligations under, any of the Principal Documents to which it is a party
and by which it is bound;
(ii)    is imposed for any period, or with respect to any act and/or event
occurring, after the expiration or earlier termination of the Time Charter
and/or the satisfaction of all the obligations of the Time Charterer under this
Agreement, including, if applicable, the redelivery of all of the Vessels to the
Owner or its designee at the location specified in, or otherwise in accordance
with, the Bareboat Charter and this Agreement, unless the Time Charterer shall
have acquired the Vessels in accordance with Section 18 of this Agreement;
(iii)    results from a voluntary disposition by such Indemnitee of all or any
part of its interest in the Vessels (other than as a result of the occurrence of
any Event of Default under the Bareboat Charter) or results from an involuntary
disposition thereof in connection with any bankruptcy or other proceeding for
the relief of debtors in which such Indemnitee is the debtor or any foreclosure
by a creditor of such Indemnitee with respect thereto other than a bankruptcy or
other proceeding or a foreclosure caused by an Event of Default hereunder; or
(iv)    is for expenses which are to be borne by such Indemnitee pursuant to the
express provisions of the Principal Documents.
(i)    The Time Charterer shall give the Indemnitees and the Demise Owner prompt
notice of any occurrence, event or condition known to the Time Charterer as a
consequence of which any Indemnitee may be entitled to indemnification
hereunder. The Time Charterer further agrees that, with respect to any payment
or indemnity hereunder, such payment or indemnity shall include any amount
necessary to hold the Indemnitee harmless, on an After-Tax Basis.
(j)    Each Indemnitee agrees to give the Time Charterer prompt notice of any
occurrence, event or condition known to a Responsible Officer of such Indemnitee
and as a consequence of which such Indemnitee may be entitled to indemnification
hereunder; provided, however, that any failure to give such notice shall not
relieve the Time Charterer from any liability hereunder except if such failure
shall have materially prejudiced the Time Charterer and then only to the extent
of actual damages caused solely and directly by such failure. In case any
action, suit or proceeding is brought against any Indemnitee in connection with
any claim indemnified against hereunder, such Indemnitee will, promptly after
receipt of notice of the commencement of such action, suit or proceeding, notify
the Time Charterer thereof, enclosing a copy of all papers served upon such
Indemnitee, but failure to give such notice or to enclose such papers shall not
relieve the Time Charterer from any liability hereunder except if such failure
shall have materially prejudiced the Time Charterer and then only to the extent
of actual damages caused solely and directly by such failure.
(k)    The Time Charterer may, and upon such Indemnitee's request will, at the
Time Charterer's sole cost and expense, resist and defend such action, suit or
proceeding, or cause the same to be resisted or defended by counsel selected by
the Time Charterer and reasonably satisfactory to such Indemnitee and in the
event of any failure by the Time Charterer to do so, the Time Charterer shall
pay all costs and expenses (including, without limitation, reasonable attorneys'


21



--------------------------------------------------------------------------------





fees and expenses) incurred by such Indemnitee in connection with such action,
suit or proceeding; provided, that prior to the Time Charterer resisting or
defending such action, suit or proceeding, or causing the same to be resisted or
defended, the Time Charterer shall have acknowledged in writing to the relevant
Indemnitee its responsibility to indemnify against such action, suit or
proceeding (and any and all liability relating thereto) in full and shall keep
such Indemnitee fully apprised of the status of such proceeding and shall
provide such Indemnitees with all information with respect thereto that such
Indemnitee shall reasonably request. Notwithstanding any of the foregoing to the
contrary, the Time Charterer shall not be entitled to assume responsibility for
and control of any such judicial or administrative proceedings (i) if it shall
have failed to employ counsel reasonably satisfactory to the relevant Indemnitee
in a timely manner, (ii) the relevant Indemnitee shall have been advised by
counsel that there are actual or potential conflicting interests between Time
Charterer, and shall have notified Time Charterer of such advice, such
Indemnitee including situations in which there are one or more legal defenses
available to such Indemnitee that are different from or additional to those
available to Time Charterer, or (iii) during any time while a Time Charterer
Event of Default shall have occurred and be continuing, or if any criminal
liability could be imposed on such Indemnitee by such proceedings. Any
Indemnitee may participate at its own expense and with its own counsel in any
judicial or administrative proceeding controlled by the Time Charterer.
Notwithstanding the foregoing, Time Charterer shall not consent to the terms of
any compromise or settlement of any action defended by Time Charterer in
accordance with the foregoing without the prior written consent of such
Indemnitee unless such compromise or settlement (x) includes a release of such
Indemnitee from all liability arising out of such action and (y) does not
include a statement as to or an admission of fault, guilt, culpability by or on
behalf of such Indemnitee.
(l)    To the extent that the Time Charterer indemnifies any Indemnitee with
respect to and indefeasibly pays in full any Claim indemnified by the Time
Charterer pursuant to this Section 16, then the Time Charterer shall be
subrogated, and shall receive the benefit of, any insurance policy (other than
insurance carried for the Indemnitee's own account), including, without
limitation, guarantees and causes of action against third parties to which such
Indemnitee may be entitled with respect to the matter which gave rise to the
rights of indemnification hereunder, up to but not to exceed the amount which
the Time Charterer had to pay, and such Indemnitee shall cooperate with the Time
Charterer at the Time Charterer's sole cost and expense in seeking to obtain the
benefit for the Time Charterer of such insurance policies, guarantees, or causes
of action.
(m)    No provision of this Section 16 shall be construed to be a waiver on the
part of the Owner, the Demise Owner or the Time Charterer of the benefit of any
limitation of, or exemption from, liability accorded the owner or charterer of a
vessel by any applicable statute or rule of law, provided that the terms of this
sentence shall not in any way affect in any manner whatsoever: (A) the
obligation of the Time Charterer to each Indemnitee under the indemnities
provided for in Section 16(g); (B) the obligation of Demise Owner to each Time
Charterer Indemnitee provided for in Section 16(b); or (C) the obligations of
any indemnitee to the Time Charterer as expressly set forth in the Principal
Documents to which any such indemnitee is a party. Time Charterer’s payments to
any Indemnitee under Section 16(g) (including, without limitation, indemnity
payments construed or paid as Supplemental Hire or Reimbursement Hire) shall not
be construed as a satisfaction or waiver of any indemnity obligation or payment
due from Demise Owner to any Time Charterer Indemnitee.


22



--------------------------------------------------------------------------------





(n)    Other than as expressly provided to the contrary in Section 16(h)(ii)
above, the indemnities contained in this Section 16 shall survive the expiration
or earlier cancellation or termination of this Agreement and any and all of the
other Principal Documents. The indemnities contained in this Section 16 shall
not be construed as a guarantee by the Time Charterer of the useful life or
residual value of any Vessel.

17.    NO WAIVER OF PERFORMANCE
The failure of Time Charterer or Demise Owner to insist in any one or more
instances upon performance of any of the terms, covenants or conditions of this
Agreement shall not be construed as a waiver or relinquishment of the future
performance of any such term, covenant or condition and shall not establish a
practice or course of dealing, and Demise Owner’s or Time Charterer’s
obligations with respect to such future performance shall continue in full force
and effect.

18.    EARLY TERMINATION AND PURCHASE OPTION
(a)    Early Termination and Purchase Option: If (i) a Step-In Default occurs
and is continuing, or (ii) following the occurrence and continuation of a
Step-In Default (x) Time Charterer elects within ninety (90) days of such
Step-In Default not to exercise Step-In Rights under Section 19 herein, or
elects to exercise such Step-In Rights but abandons such exercise subsequent
thereto, or (y) Time Charterer’s election to exercise Step-In Rights under
Section 19 fails to obtain the required consent of Owner under the Bareboat
Charter, or (z) Time Charterer’s election to exercise Step-In Rights under
Section 19 does not result in a substitute demise owner within ninety (90) days
of the Step-In Default at issue; or (iii) one or both of the Vessels sustains an
Event of Loss (as defined in the Bareboat Charter); or (iv) Demise Owner and
Time Charterer receive Owner’s notice described in Section 21(b)(iv) of the
Bareboat Charter, and in the case of each of clauses (i), (ii), (iii) and (iv)
above, except upon a Trigger Event constituting a Time Charterer Event of
Default described in Section 20(b)(v) hereof, then the Time Charterer or its
designee may elect its right to purchase all of the Vessels pursuant to the
terms and ETP Price set forth in Section 21(b) of the Bareboat Charter.
(b)    Mid-Term Purchase Option: Assuming no Trigger Event has occurred and is
continuing, and subject to adherence to applicable notification periods, Time
Charterer shall have the option to terminate the Time Charter and purchase all
of the Vessels after the third anniversary of the Delivery Date pursuant to the
terms of the early buy out option set forth in Section 21(b)(i) of the Bareboat
Charter.
(c)    End of Term Purchase Option: Subject to adherence to all applicable
notification periods, Time Charterer shall have the option to purchase all of
the Vessels pursuant to the end of term purchase option set forth in Section
21(a) of the Bareboat Charter.
(d)    In the absence of a Trigger Event occurring and continuing, upon one year
advance written notice Time Charterer or Demise Owner may terminate this Time
Charter on the third anniversary of the Delivery Date, in which case Time
Charterer’s notice of termination pursuant to this Section 18(d) shall require
Time Charterer to exercise Step-In Rights set forth in Section 19 as if it were
following a Step-In Default.


23



--------------------------------------------------------------------------------





(e)    Notwithstanding the foregoing provisions of this Section 18, the exercise
of any purchase option provided above by the Time Charterer or its designee, and
the sale of the Vessels to and the purchase of the Vessels by the Time Charterer
or its designee pursuant to such option, shall be subject to the approval of the
United States Maritime Administration, to the extent that such approval is
required under Applicable Law at the time of any exercise of the option.
(f)    To the extent Time Charterer desires to exercise any purchase option
pursuant to this Section 18, Time Charterer shall be responsible for providing
any notice required under the Bareboat Charter to both Demise Owner and Owner,
and Demise Owner agrees to cooperate with the Time Charterer regarding
compliance with other purchase option-related provisions of the Bareboat Charter
and Demise Owner agrees that Time Charterer shall have the option to designate
Demise Owner’s designee in the event of a transfer of title pursuant to Section
15(b) of the Bareboat Charter.

19.    STEP-IN RIGHTS
(a)    In the event of a Step-In Default under this Time Charter or upon Time
Charterer providing a timely notice pursuant to Section 18(d) of this Time
Charter, Time Charterer shall have the right, subject to the further provisions
of this Section 19, to replace the Demise Owner in order to protect the quiet
enjoyment rights of Time Charterer under the Time Charter. Time Charterer will
provide Owner with written notice of its election to exercise Step-In Rights
during the period to elect Step-In Rights, or sixty (60) days in advance in the
case of a termination under Section 18(d) above. After receipt by Owner of Time
Charterer’s notice of election to exercise Step-In Rights, Owner and Time
Charterer will consult and, subject to approval of Owner (not to be unreasonably
withheld, it being agreed that it would not be unreasonable for Owner to
withhold its consent on the basis of lack of internal credit approval, know your
customer restrictions or other underwriting criteria), Time Charterer may
identify a substitute bareboat charterer who will agree to be assigned and to
assume the performance of the obligations of Demise Owner under the Bareboat
Charter and the Time Charter. Any such substitute demise owner shall be a
Citizen of the United States eligible to operate vessels in the coastwise trade.
Notwithstanding the foregoing provisions of this Section 19, the Time Charterer
shall not be permitted to exercise Step-In Rights under this Section during any
period that a Time Charterer Event of Default under Section 20(b) has occurred
and is continuing, (i) if such Time Charterer Event of Default constitutes a
Trigger Event, or (ii) if as a result of such Time Charterer Event of Default a
lien (other than a Permitted Lien as defined under the Bareboat Charter) has
been claimed against any Vessel, or (iii) with respect to any Time Charterer
Event of Default other than a default referenced in clauses (i) or (ii) of this
Section, unless the exercise of the Step-In Right by the Time Charterer will
effect the cure of such Time Charterer Event of Default.

20.    DEFAULT
(a)    Events of Default. The following events shall constitute events of
default of the identified party:
(b)    Time Charterer Events of Default:


24



--------------------------------------------------------------------------------





(i)    any payment of (A) Basic Hire shall fail to be made as the same shall
become due and payable, or (B) Supplemental Hire (other than Stipulated Loss
Value and ETP Price as to which there is no grace period) shall fail to be made
as the same shall become due and payable, and such failure shall continue for
three (3) Business Days; or
(ii)    any payment of Management Hire, Charter Hire, or Reimbursement Hire
(except as set forth in 20(b)(i)) shall fail to be made as the same shall become
due and payable and such failure shall continue for fourteen (14) Business Days;
or
(iii)    any representation or warranty made by Time Charterer herein or in any
other Principal Document to which it is a party or in any document or
certificate furnished to Demise Owner or Owner in connection herewith or
therewith or pursuant hereto or thereto shall prove at any time to be incorrect
in any material respect as of the date made and such event shall not have been
remedied within thirty (30) days of notice thereof; or
(iv)    Time Charterer defaults or shall fail to perform or observe any other
covenant, condition or agreement to be performed or observed by it hereunder or
under any other Principal Document to which it is a party and (if capable of
remedy) such failure shall not have been remedied within thirty (30) days after
notice of such default or failure to perform or observe; or
(v)    Time Charterer or Time Charterer Parent becomes insolvent, makes an
assignment for the benefit of creditors, or consents to the appointment of a
trustee or receiver; a general failure to pay or admittance in writing by Time
Charterer or Time Charterer Parent of its inability to pay its debts as they
become due or voluntary commencement of any case or proceeding, or filing any
petition under any bankruptcy, insolvency or similar law, or seeking
dissolution, liquidation, or reorganization or the appointment of receiver,
trustee or custodian or liquidator by Time Charterer or Time Charterer Parent;
or an involuntary proceeding or petition is commenced or filed against Time
Charterer or Time Charterer Parent under any bankruptcy, insolvency or similar
law that is not resolved within sixty (60) days, or
(vi)    Time Charterer ceases to remain a direct or indirect wholly-owned
consolidated subsidiary of The Mosaic Company, or
(vii)    (A) Time Charterer fails to maintain the Time Charterer Parent Guaranty
in full force and effect, or the Time Charterer or Time Charterer Parent
attempts to repudiate or terminate the Time Charterer Parent Guaranty, (B) any
of the representations or warranties set forth in Section 7 of the Time
Charterer Parent Guaranty (I) that are subject to materiality qualifications
shall be incorrect or misleading in any respect when made, and in any such case
shall not have been remedied (if capable of remedy) within thirty (30) days of
notice thereof and (II) that are not subject to materiality qualifications shall
be incorrect or misleading in any material respect when made, and in any such
case shall not have been remedied (if capable of remedy) within thirty (30) days
of notice thereof, or (C) Time Charterer Parent fails to comply with the
covenants set forth in Section 8 or obligations set forth in Sections 10 and 12
of the Time Charterer Parent Guaranty, and such non-compliance under Sections 8
or 12 shall not have been remedied (if capable of remedy) within thirty (30)
days of notice thereof, and such non-compliance under Section 10 continues


25



--------------------------------------------------------------------------------





uncured or un-remedied after the thirty (30) day period provided for in the Time
Charterer Parent Guaranty;
(viii)    A Demise Owner Event of Default shall have occurred and is continuing
or the Bareboat Charter is terminated other than as permitted in the Bareboat
Charter; or
(ix)    Time Charterer Parent (A) dissolves, liquidates, or ceases or suspends
the conduct of business, or (B), any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”), directly or indirectly, of more than 50% of the equity
securities of Time Charterer Parent entitled to vote for members of the board of
directors or equivalent governing body of Time Charterer Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) or (C)
during any period of 12 consecutive months, a majority of the members of the
board of directors of Time Charterer Parent ceases to be composed of individuals
(i) who were members of the board of directors on the first day of such period,
(ii) whose election or nomination to the board of directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the board of directors or (iii)
whose election or nomination to the board of directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the board of directors or
any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors; or
(x)    Acceleration of or failure to pay at maturity any Debt by the Time
Charterer Parent or any Subsidiary thereof in an aggregate amount in excess of
$100,000,000. “Debt” means (without duplication) with respect to any Person,
whether recourse is to all or a portion of the assets of such Person and whether
or not contingent, (i) every obligation of such Person for money borrowed, (ii)
every obligation of such Person evidenced by bonds, debentures, notes or other
similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses, (iii) every reimbursement
obligation of such Person with respect to letters of credit, bankers’
acceptances or similar facilities issued for the account of such Person, (iv)
every obligation of such Person issued or assumed as the deferred purchase price
of property or services, (v) every capital lease obligation of such Person
determined in accordance with U.S. generally accepted accounting principles, and
(vi) every obligation of the type referred to in the foregoing clauses (i)
through (v) of another Person and all dividends of another Person the payment of
which, in either case, such Person has guaranteed or secured or is responsible
or liable, directly or indirectly, as obligor, guarantor or otherwise.
Notwithstanding any terms of this definition to


26



--------------------------------------------------------------------------------





the contrary “Debt” shall not include any trade accounts payable or accrued
liabilities arising in the ordinary course of business.
(c)    Demise Owner Events of Default:
(i)    (A) any payment due from Demise Owner to Time Charterer under the Time
Charter or (B) any payment due from Demise Owner to Owner under the Bareboat
Charter, shall fail to be made as the same shall become due and payable past any
applicable period of cure or grace; or
(ii)    (A) a Vessel experiencing more than six (6) trip delays during any
rolling twelve (12) month period, each trip delay lasting more than twenty-four
(24) consecutive hours, during which time the Vessels are unable to transfer or
transport cargo, or (B) failure to take or employ applicable corrective measures
following a non-compliance event set forth in Sections 15(a)(i)-(iv) and such
failure continues for thirty (30) days after notice from Time Charterer or (C)
following the timely implementation of applicable corrective measures, a
subsequent non-compliance event of the same subsection of 15(a) occurs within a
three month period following the implementation of the corrective measures; or
(iii)    any representation or warranty made by Demise Owner herein or in any
other Principal Document or in any document or certificate furnished to Demise
Owner or Owner in connection herewith or therewith or pursuant hereto or thereto
shall prove at any time to be incorrect in any material respect as of the date
made; or
(iv)    Demise Owner or the Savage Companies (the “Demise Owner Parent”)
defaults or shall fail to perform or observe any other covenant, condition or
agreement to be performed or observed by it hereunder or under any other
Principal Document (as defined in the Bareboat Charter) and (if capable of
remedy) such failure shall not have been remedied within thirty (30) days after
notice of such default or failure to perform or observe; or
(v)    Demise Owner or Demise Owner Parent becomes insolvent, makes an
assignment for the benefit of creditors, or consents to the appointment of a
trustee or receiver; a general failure to pay or admittance in writing by Demise
Owner or Demise Owner Parent of its inability to pay its debts as they become
due or voluntary commencement of any case or proceeding, or filing any petition
under any bankruptcy, insolvency or similar law, or seeking dissolution,
liquidation, or reorganization or the appointment of receiver, trustee or
custodian or liquidator by Demise Owner Parent; or an involuntary proceeding or
petition is commenced or filed against Demise Owner Parent under any bankruptcy,
insolvency or similar law, or
(vi)    Demise Owner fails to remain a direct or indirect majority-owned and
Controlled consolidated subsidiary of the Demise Owner Parent; or
(vii)    (A) the occurrence and continuance of an Event of Default under the
Bareboat Charter or (B) termination of the Bareboat Charter (other than a
termination in connection with Time Charterer’s exercise of its early
termination purchase option or Step-In Rights under Sections 18(a) or 19); or


27



--------------------------------------------------------------------------------





(viii)    failure to meet Demise Owner’s Operational Obligations pursuant to
Section 7(c), or
(ix)    any events which could reasonably expected to have a material adverse
effect on the operations, business, assets, properties or conditions of Demise
Owner, or
(x)    Demise Owner ceases to be a coastwise qualified Citizen; or
(xi)    Demise Owner fails to comply with the representations, warranties and
covenants set forth in Schedule 7 of the Bareboat Charter, which is incorporated
herein as if set forth fully in writing herein, and such non-compliance shall
not have been remedied within thirty (30) days of Demise Owner’s Knowledge or
notice of such non-compliance to Demise Owner, unless a shorter period of grace
or cure expressly applies, or unless such non-compliance results in an earlier
Event of Default under the Bareboat Charter (For the purposes of this provision,
the term “Demise Owner Knowledge” means the actual or constructive knowledge of
the Managers of Demise Owner, or other Persons serving in a similar capacity
pursuant to the Demise Owner’s organizational documents, or the Persons
appointed as officers of Demise Owner, and persons in similar capacities with
respect to the Demise Owner Guarantor, and any Affiliates of Demise Owner
Guarantor performing operations or activities with respect to the Principal
Documents or the Vessel), or
(xii)    Demise Owner fails to maintain the Demise Owner Parent Time Charter
Guaranty and Demise Owner Parent Guaranty in full force and effect or the Demise
Owner Parent attempts to repudiate or terminate the Demise Owner Parent Time
Charter Guaranty or Demise Owner Parent Guaranty or defaults under the Demise
Owner Parent Time Charter Guaranty or Demise Owner Parent Guaranty and, to the
extent applicable, such default continues uncured after any required notices
thereof and expiration of any applicable cure period, or
(xiii)    Demise Owner Parent (A) dissolves, liquidates, or ceases or suspends
the conduct of business, (B), sells or transfers all, substantially all, or any
substantial portion of its assets to any Person; engages in any sale of its
securities or enters into a merger or consolidation or other transaction
resulting in a change in 50% or more of the total voting power of Demise Owner
Parent’s outstanding voting securities as of the Delivery Date, except in
connection with a Demise Owner Permitted Transaction.
(xiv)     Demise Owner Events of Default Definitions:
(A)    “Demise Owner Change of Control” shall be deemed to have occurred (i)
should Demise Owner (or, following a Demise Owner Permitted Transaction, the
Demise Owner Surviving Person, if different from the Demise Owner) cease to be
the direct or indirect majority-owned Subsidiary of Demise Owner Parent, or (ii)
upon any investment in Demise Owner (whether in respect of capital, equity, debt
or otherwise) by any individual or entity that, or any individual or entity
owned (directly or indirectly) by an individual or entity that, is conducting,
or is otherwise engaged in, any of the principal businesses of Time Charterer or
Time Charterer Parent or any business that competes with any of the principal
businesses of the Time Charterer or Time Charterer Parent, or (iii) upon any
change that causes Demise Owner to fail to be a Citizen.


28



--------------------------------------------------------------------------------





(B)    “Demise Owner Permitted Transaction” means a merger or consolidation of
the Demise Owner Parent or sale by the Demise Owner Parent of all or any
substantial portion of its assets, so long as, either Demise Owner Parent is the
surviving entity with respect to a merger or consolidation or the Demise Owner
Surviving Person is the surviving entity or acquirer of such assets and:
A.    the Demise Owner Surviving Person is a corporation, limited partnership or
limited liability company organized or existing under the laws of the United
States, any state of the United States or the District of Columbia and otherwise
qualifies as a Citizen;
B.    the Demise Owner Surviving Person assumes all of the obligations of the
Demise Owner Parent under each Principal Document to which Demise Owner Parent
is a party and under each Demise Owner Parent Guaranty (or issues a replacement
guaranty at the request of the beneficiaries thereof) in writing to the
satisfaction of the beneficiaries thereof;
C.    the Demise Owner Surviving Person has a net worth or debt rating at least
equal to or greater than that of the Demise Owner Parent on the Delivery Date,
as determined by Owner, and Demise Owner remains the majority-owned subsidiary
of Demise Owner Surviving Person and no change has been made to its
organizational documents other than to reflect a new member;
D.    the Demise Owner Surviving Person does not conduct, or otherwise engage
in, any of the principal businesses of Time Charterer or Time Charterer Parent
or any business that competes with any of the principal businesses of the Time
Charterer or Time Charterer Parent; and
E.    immediately after such transaction no Default or Event of Default exists
under the Bareboat Charter, Time Charter or any Principal Document.
(C)    “Demise Owner Surviving Person” shall mean, with respect to a Demise
Owner Permitted Transaction, the Person that is the survivor of a merger or
consolidation with the Demise Owner Parent or the acquirer of assets from the
Demise Owner Parent in a Demise Owner Permitted Transaction.
(d)    “Trigger Event” shall mean the occurrence and continuation of any
Financing Default; any event described in Section 18(a)(ii); any Event of
Default described in Sections 20(b)(i), (ii), (v), (vi), (vii), or (x); and any
Event of Default described in Sections 20(c)(i)(B), (v), (vi), (vii)(B), (x),
and (xi), in any such case not cured within any applicable time for cure.


29



--------------------------------------------------------------------------------





(e)    “Step-In Default” shall mean (i) the occurrence and continuation of any
Demise Owner Event of Default that is not a Trigger Event, or (ii) the
occurrence of an indemnity claim pursuant to Section 10(p) of the Bareboat
Charter for reasons other than an actual Demise Owner Event of Default
thereunder resulting in a Supplemental Hire obligation hereunder in excess of
the sum of 3/12 annual Management Hire.

21.    ACTIONS FOLLOWING EVENT OF DEFAULT
(a)    If any Step-In Default shall have occurred and be continuing, Time
Charterer may exercise the Step-In Rights set forth in Section 19 of this Time
Charter and reflected in Section 7(h) of the Bareboat Charter.
(b)    If any Trigger Event shall have occurred and be continuing, (other than a
Trigger Event which constitutes a Time Charterer Event of Default under Sections
20(b)(i), 20(b)(ii) or 20(b)(v), so long as such Time Charterer Event of Default
remains uncured), Time Charterer may elect to exercise the early termination
purchase option in Section 18(a) of this Time Charter and reflected in Section
21(b) of the Bareboat Charter.
(c)    If any Demise Owner Event of Default shall have occurred and be
continuing, whether Time Charterer elects or declines to elect remedies set
forth in Sections 18(a) or 19, shall not affect Time Charterer's rights and
remedies available at law or equity, including to proceed either at law, in
admiralty or in equity to enforce performance by Demise Owner of the applicable
provisions of this Time Charter, to terminate all rights of the Demise Owner
under the Time Charter, and to recover damages for the breach thereof;
(d)    If any Time Charterer Event of Default shall have occurred and be
continuing, Owner, as assignee of Demise Owner’s rights hereunder pursuant to
the Bareboat Charter, may declare this Time Charter to be in default, and at any
time thereafter, so long as Time Charterer shall not have remedied all
outstanding Events of Default, Demise Owner may exercise any one or more of the
following rights and remedies:
(i)    Demise Owner may proceed either at law, in admiralty or in equity to
enforce performance by Time Charterer of the applicable provisions of this Time
Charter or to recover damages for the breach thereof; and
(ii)    Demise Owner may declare that all Basic Hire payable by Time Charterer
over the remainder of the term of this Time Charter to be immediately due and
payable and proceed either at law, in admiralty or in equity to collect the
accelerated Basic Hire from Time Charterer; and
(iii)    Demise Owner may terminate all rights of Time Charterer under this Time
Charter with respect to the Vessels, by notice in writing to Time Charterer
(except that in the case of any Event of Default in subsections 20(b)(i) such
termination shall be automatic without the requirement of such written notice),
whereupon all rights of Time Charterer to the use of the Vessels shall
absolutely cease and terminate, but Time Charterer shall remain liable for all
of its obligations resulting from such termination, including, but not limited
to, the payment of Management Hire, Charter Hire and


30



--------------------------------------------------------------------------------





Reimbursement Hire, that have accrued under this Time Charter up to the date of
such termination; and for accelerated Basic Hire under Section 21(d)(ii); and
(iv)    Owner, as assignee of Demise Owner’s rights hereunder pursuant to the
Bareboat Charter, may enforce the Security Agreements.
(e)    The remedies in this Time Charter shall not be deemed exclusive, but
shall be cumulative, and shall be in addition to all other remedies in its favor
under the Principal Documents existing at law, in admiralty or in equity;
provided, however, that notwithstanding this Section 21(e), and Sections 21(c)
and (d) of this Agreement, a party may not seek or recover damages for a breach
of this Agreement by the other party if the Event of Default giving rise to such
breach by such other party (except in the event of an Event of Default arising
from the failure to pay Basic Hire) is caused by an act or acts of God; acts of
war; acts of public enemies, pirates or assailing thieves; arrest or restraint
of princes, rules or people; plant closure; strike, lockout, work stoppage or
restraint of labor from whatever cause, either partial or general; riot or civil
commotion; closures of any navigable waterway by act of any governmental agency
or authority; or any other cause or causes not reasonably within control of the
party affected which, despite the exercise of due diligence, such party is
unable to prevent or overcome; provided, however, that (i) neither party is
obligated to settle strikes, lockouts or other labor disturbances by acceding to
the demands of an opposing party when such course is inadvisable in the sole
discretion of the party experiencing the interference and (ii) in no case shall
a seizure by a governmental authority as a result of the presence of controlled
substances aboard the Vessels entitle Demise Owner to invoke the benefits of
this clause.
(f)    The failure of a party to exercise the rights granted it hereunder, or
the partial exercise of such rights, upon any occurrence of any of the
contingencies set forth herein shall not constitute a waiver of any such rights
upon the continuation or recurrence of any such contingencies or similar
contingencies or preclude any other or further exercise of such rights or of any
other rights. No express or implied waiver by a party of any Event of Default or
right of such party shall in any way be, or be construed to be, a waiver of any
future or further Event of Default or right of such party.

22.    ASSIGNMENT; SUBCHARTERING
(a)    Time Charterer shall have the right to assign this Agreement to the Time
Charterer Parent or any solvent wholly-owned subsidiary or affiliate of Time
Charterer Parent organized under a State within the United States without the
consent of Demise Owner, but with the consent of Owner (not to be unreasonably
withheld, it being agreed that it would not be unreasonable for Owner to
withhold its consent on the basis of know your customer restrictions); provided
that any such assignment shall not release or relieve Time Charterer Parent of
its obligations under the Time Charterer Parent Guaranty (which shall be
reaffirmed in writing at the request of Owner) or relieve Time Charterer of its
obligations hereunder unless such obligations are assumed by such assignee. Time
Charterer shall provide Demise Owner prompt notice of any such assignment. Time
Charterer shall be permitted to subcharter the Vessels under the following
conditions: (i) no Event of Default shall have occurred and be continuing or
occur immediately after giving effect thereto; (ii) the term of any subcharter
in no event shall be for a period of greater than six (6) months, the subcharter
may not be a demise charter, and in no event shall extend beyond the termination
of the Charter Period; (iii) each subcharter shall be in writing, a copy of
which shall be furnished to Demise Owner and Owner, at least thirty (30) days
prior to the effective date of the subcharter; (iv) the subcharterer under each
such subcharter shall expressly agree in such written subcharter that its rights
in such subcharter are subject and subordinate to the rights of Demise Owner and
Owner hereunder and under the Bareboat Charter, and that, with respect to the
Vessels subject to said


31



--------------------------------------------------------------------------------





subcharter, upon an Event of Default, Demise Owner or Owner or their respective
assignees shall have the right to take possession of said Vessels free and clear
of any rights of the subcharterer under the subcharter; (v) Time Charterer will
duly and punctually perform and observe all covenants and agreements on its part
to be performed and observed under such subcharter, and will enforce due and
punctual performance and observance under such subcharter of all covenants and
agreements on the subcharterer's part to be performed and observed under such
subcharter; (vi) no subcharter shall release or relieve Time Charterer Parent of
its obligations under the Time Charterer Parent Guaranty (which shall be
reaffirmed in writing at the request of Owner) or release or relieve Time
Charterer from any of its obligations pursuant to this Time Charter; (vii) no
subcharter will grant the subcharterer any greater rights than Time Charterer
has under this Time Charter, including the provisions relating to assignments,
sub-subchartering, purchase or renewal options; (viii) if Demise Owner or Owner
so requires, Time Charterer shall assign all of its right, title and interest in
and to the relevant subcharter to Demise Owner and Owner as security for the
Time Charterer's obligations owed to Demise Owner and Owner hereunder; and (xi)
such subcharter shall be in compliance with Applicable Law, the Bareboat
Charter, and applicable insurance policies.
(b)    Demise Owner may not assign this Agreement or any rights hereunder
without the express prior written consent of Owner and Time Charterer. Upon
consent of all required parties to any such assignment, the Basic Hire,
Management Hire, Charter Hire and Reimbursement Hire and other sums payable by
Time Charterer hereunder which are the subject matter of the assignment shall be
paid to or upon the written order of the assignee. No such assignee shall be
obligated to perform any duty, covenant or condition required to be performed by
Demise Owner under the terms of this Time Charter unless such assignee expressly
assumes such obligation and Demise Owner shall thereupon be relieved of any
further liability hereunder. Any such assignee upon assignment and assumption of
this Time Charter shall become the “Demise Owner” hereunder and shall have all
rights, powers and remedies given to Demise Owner by this Time Charter.
(c)    Successor Demise Owner. Demise Owner may be replaced under this Time
Charter and the Bareboat Charter by a successor demise owner in accordance with
the provisions of Section 19 of this Time Charter and Section 7(h) of the
Bareboat Charter.

23.    SEVERABILITY
The provisions of this Agreement are severable. If any term, covenant or
condition of this Agreement shall be deemed invalid, in whole or in part, such
invalidity shall not affect any other terms, covenants or conditions herein that
can be given effect without the invalid term, covenant or condition.

24.    CHOICE OF LAW
This Agreement shall be construed in accordance with the general maritime law of
the United States of America and to the extent not inconsistent therewith, the
laws of the State of New York, without regard to the choice-of-law provisions
thereof.


32



--------------------------------------------------------------------------------






25.    INSURANCE
(a)    During the Charter Period, Demise Owner will maintain, or cause to be
maintained, all insurance as required under the Bareboat Charter and all
insurance set forth in Exhibit C (so long as such insurance or terms would not
impair, conflict with or violate the requirements of the Bareboat Charter). All
insurance proceeds shall be applied in accordance with the terms of the Bareboat
Charter. Any notices required to be given to Demise Owner’s insurers, shall be
given by Demise Owner with a copy delivered to Time Charterer.
(b)    Time Charterer may carry insurance in respect of any Vessel in addition
to the insurance required under this Section 25 at its own expense, provided
such additional Time Charterer’s insurance is permitted by the terms of the
insurance required in this Section 25 and would not impair, conflict with or
violate such insurance, and in the case of protection and indemnity and
pollution, spillage or leakage insurance shall include the Demise Owner, the
Owner, and any mortgagee of the Vessels as additional insureds therein.

26.    NOTICES
Except as otherwise provided herein, any notice required or permitted to be
given hereunder shall be given in writing and delivered personally or by
overnight courier or sent by U.S. registered or certified mail, postage prepaid
or by e-mail, to the following addresses or e-mail addresses:
 
If to Demise Owner:
Savage Harvest Operations, LLC
 
 
c/o Savage Marine Management Company, LLC
 
 
1575 Sawdust Road
 
 
Suite 250
 
 
The Woodlands, Texas 77380
 
 
Phone: 281-673-1121
 
 
Email: NickWalker@savageservices.com
 
 
Attn: Nicholas Walker – Director Offshore Operations
 
 
 
 
 
 
Copy to:
Savage Services Corporation
 
 
901 W. Legacy Center Way
 
 
Midvale, Utah 84047
 
 
Attn: General Counsel
 
 
 
 
 
 
If to Time Charterer:
Tampa Port Services, LLC
 
 
13830 Circa Crossing Drive
 
 
Lithia, Florida 33547
 
 
Phone: 813-500-6618
 
 
Email: David.Finken@mosaicco.com
 
 
Attn: David Finken – Director – Transportation
 
 
 
 
 



33



--------------------------------------------------------------------------------





 
Copy to:
The Mosaic Company
3033 Campus Drive, E490
Plymouth, MN 55441
 
 
Attn: General Counsel and Vice President & Treasurer
 
 
Phone: 763-577-2840
 
 
Email: Mark.Isaacson@mosaicco.com
 
and
 
 
 
 
 
Attn: and Vice President & Treasurer
 
 
Phone: 763-577-2721
 
 
Email: Courtney.Mattson@mosaicco.com

Notices shall be effective when delivered or, if sent by e-mail when transmitted
and confirmation received. A change of address, number, or e-mail address shall
be noticed to the other party and shall become effective thereupon. Any notice
to the Owner required under the terms of this Agreement shall be forwarded to
Owner in the manner and at the then-current address for notices set forth in the
Bareboat Charter.

27.    JURISDICTION
(a)    Time Charterer and Demise Owner hereby irrevocably consent that any legal
action or proceeding against it or any of its assets with respect to this Time
Charter may be brought in any jurisdiction where Time Charterer or Demise Owner
or any of its respective assets may be found, or in any Federal court of the
United States of America located in New York, New York, United States of
America, and by execution and delivery of this Time Charter, Time Charterer and
Demise Owner hereby irrevocably submit to and accepts with regard to any such
action or proceeding, for itself and in respect of its respective assets,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts. Time Charterer and Demise Owner irrevocably consent to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the address set forth in Section 26 hereof for the other party, such
service to become effective thirty (30) days after such mailing. Nothing herein
shall affect the right of Time Charterer or Demise Owner to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the other party in any other jurisdiction. Time Charterer and
Demise Owner further agree that final judgment against the other party in any
action or proceeding in connection with this Time Charter shall be conclusive
and may be enforced in any other jurisdiction within or outside the United
States of America by suit on the judgment, a certified or exemplified copy of
which shall be conclusive evidence of the fact and the amount of its
indebtedness. Time Charterer and Demise Owner hereby irrevocably waive any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Time Charter brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)    Waiver of Jury Trial. TIME CHARTERER AND DEMISE OWNER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY


34



--------------------------------------------------------------------------------





LEGAL ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF THIS TIME CHARTER AND
FOR ANY COUNTERCLAIM THEREIN.
(c)    Waiver of Consequential Damages. TIME CHARTERER AND DEMISE OWNER AGREE
THAT NEITHER SHALL BE ENTITLED TO RECOVER, AND HEREBY DISCLAIMS, AND WAIVES ANY
RIGHT THAT IT MAY OTHERWISE HAVE TO RECOVER, CONSEQUENTIAL, INCIDENTAL, SPECIAL
OR INDIRECT DAMAGES AS A RESULT OF ANY BREACH OR ALLEGED BREACH BY THE OTHER
PARTY OF ANY OF THE AGREEMENTS, REPRESENTATIONS OR WARRANTIES OF THE OTHER PARTY
CONTAINED IN THIS TIME CHARTER.

28.    INDEPENDENT CONTRACTOR/BENEFICIARIES
(a)    This Agreement shall not be construed to be a demise or bareboat charter,
nor to be or to give rise to a personal contract or to any agency relationship.
Demise Owner shall be an independent contractor with respect to operations of
the Vessels and to the performance of all services hereunder. Neither Demise
Owner nor anyone employed by Demise Owner shall be deemed for any purpose to be
the employee, agent, servant or representative of Time Charterer in the
performance of any service, or part thereof, in any manner dealt with under this
Agreement. Time Charterer shall have no direction or control of Demise Owner or
its employees and agents except in the results to be obtained. The actual
performance and superintendence of all operations and services shall be by
Demise Owner subject to the general right of inspection by Time Charterer to
determine the satisfactory performance thereof by Demise Owner.
(b)    This Time Charter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of, and shall be enforceable by, Owner and, with respect to
Sections 8 and 16 hereof, shall inure to the benefit of, and shall be
enforceable by each Indemnitee as a third party beneficiary hereof. Time
Charterer acknowledges that Owner and Demise Owner are entering into certain
transactions in reliance on the Time Charterer’s performance of its obligations
set forth herein. Time Charterer acknowledges that the Demise Owner has
consented to the Owner collaterally assigning its rights under the Time Charter
for the benefit of certain Lenders, and that the Demise Owner has entered into
an agreement with the Owner and such Lenders concerning the collateral
assignment and rights of quite enjoyment under the Bareboat Charter and Time
Charter.

29.    DEMISE OWNER BANKRUPTCY
Demise Owner agrees that it will not file or consent to the filing of any
petition in bankruptcy or any petition or request for the appointment of a
trustee or receiver for any of Demise Owner’s assets for a period of at least
120 days after the expiration of the Term of this Agreement, unless Demise Owner
has immediately notified Time Charterer, in writing, of either an intent to file
or knowledge of a filing with sufficient opportunity for Time Charterer to
assist Demise Owner prior to such filing. Additionally, Demise Owner agrees upon
knowledge or notice of any attempts to foreclose on property of Demise Owner,
that Demise Owner shall provide immediate written notice to Time Charterer of
any such events.


35



--------------------------------------------------------------------------------






30.    CONFIDENTIALITY
During the Term of this Agreement as well as for a period of five (5) years
thereafter, each party agrees to keep confidential (i) the terms, conditions,
covenants and agreements contained herein and/or any other agreement between the
parties and/or their affiliates and (ii) any and all information which may have
been disclosed to such party by the other party and/or its affiliates or which
may have been gained from or learned about the other party and/or its affiliates
in the course of performing this Agreement (collectively, “Confidential
Information”) and agrees not to disclose any of such Confidential Information to
any third party nor use any of such Confidential Information for any purpose
other than to perform its obligations under this Agreement, subject to the
remainder of this Section 30. The information referred to in Section 13 hereof
shall be considered Confidential Information of Time Charterer. The parties also
agree that no public disclosures relating to this Agreement shall be made by
either party, without the prior written consent of the other party, except for
disclosures required by Time Charterer, Time Charterer Parent, Demise Owner or
Demise Owner Parent to comply with any Applicable Law or exchange rule or
requirement or other securities laws, including making any such disclosure in a
prospectus, registration statement or other offering document.
All Confidential Information disclosed hereunder will remain the sole property
of the disclosing party.
The above confidentiality and nonuse obligations shall not or no longer apply if
and to the extent:
(a)    such information is general or public knowledge at the time of disclosure
or at a later date becomes general or public knowledge through no fault of the
receiving party or any breach of this Agreement by the receiving party;
(b)    such information can be shown by the receiving party to have been in its
possession prior to the receipt thereof from the disclosing party;
(c)    such information is made available to the receiving party hereto from an
unrelated third party not under any obligation of confidentiality or non-use
vis-a-vis the disclosing party;
(d)    such information is or has been independently developed by or for the
receiving party by person(s) who have not received and have had no access to
such Confidential Information;
(e)    such information is disclosed pursuant to the contemplated (in good
faith) or actual sale or other transfer (directly or indirectly) of all or
substantially all of the assets or equity ownership interests of a party;
(f)    such information is disclosed to consultants, accountants, bankers or
other investors, attorneys or other representatives with a need to know such
information, provided that


36



--------------------------------------------------------------------------------





the disclosing party will remain liable for any use or disclosure by such
receiving person which the disclosing party was not otherwise permitted to make
pursuant to this Time Charter;
(g)    such information is disclosed as may be necessary in any legal proceeding
seeking enforcement of this Time Charter; or
(h)    such information is disclosed as may be necessary in connection with
arranging or complying with any loan or financing transaction; provided that in
each case of permitted disclosure, the disclosing party will take reasonable
precautions to maintain the confidentiality of the information disclosed.
If the receiving party is required by law or court order to disclose
Confidential Information of the disclosing party, the receiving party shall give
the disclosing party prompt notice of such requirement so that the disclosing
party may seek any appropriate protective order or other remedy and the
receiving party shall cooperate with the disclosing party to obtain said
protective order or other remedy.
Upon termination of this Agreement, each party will, upon request of the other
party, return all written Confidential Information of the requesting party,
including any copies thereof, and cease its use, or, upon request, promptly
destroy the same and certify such return and/or destruction. The receiving party
may, at its option, retain one copy of such Confidential Information for
legal-archival purposes only.

31.    SURVIVAL
The following provisions shall survive the termination hereof: 9, 16, 22, 24,
27, 28, 30, and 31. Upon termination of this Agreement, each Party will retain
all claims or rights of action that arose before or at the time of termination,
and each other Party will retain any and all defenses thereto.

32.    DEFINITIONS
Capitalized terms used herein which are not defined herein but which are defined
in the Schedule X of the Bareboat Charter shall have the respective meanings
therein.

33.    ENTIRE AGREEMENT
This Agreement and Exhibits A, B, and C and Schedule 1, together with the other
documents to which Demise Owner and Time Charterer are or are to be parties,
constitute the entire agreement between the parties with respect to the subject
matter hereof (without regard to other Principal Documents to which Demise Owner
may be a party but to which Time Charterer is not a party), and supersede all
prior agreements, understandings, representations and statements, if any,
regarding the subject matter contained herein, oral or written. No amendment or
waiver of any provision of this Agreement shall be valid and binding upon the
parties unless made in writing and signed on behalf of each of the parties by
their respective authorized officers (or by the waiving party in the case of a
waiver). No amendment or waiver of any provision of the Bareboat Charter
affecting the


37



--------------------------------------------------------------------------------





rights of any party hereto or the right of Time Charterer shall be effective
without the prior written consent of the opposing party.

34.    COUNTERPARTS
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.
The parties may execute this Amendment by delivery of facsimile or pdf.
signatures, which shall have the same effect as original signatures.


38



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date, first hereinabove written.
 
 
DEMISE OWNER
 
 
 
SAVAGE HARVEST OPERATIONS, LLC
 
 
 
 
 
 
 
By:
/s/ Jeffrey L. Roberts
 
 
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
 
TIME CHARTERER
 
 
 
TAMPA PORT SERVICES, LLC
 
 
 
 
 
 
 
 
By:
/s/ Mark J. Isaacson
 
 
 
Title:
Senior Vice President, General Counsel and Corporate Secretary
 





39



--------------------------------------------------------------------------------






EXHIBIT A

VESSELS HIRED UNDER THIS AGREEMENT
 
Vessel Name
Official No.
1
ABUNDANCE
1274665
2
HARVEST
1271009

The Tug: The articulated tug ABUNDANCE is an ocean going, twin fixed pitch
propeller raised pilot house tug currently being built at Nichols Bros. Boat
Builders in Langley, Washington. The tug was designed by Ocean Tug & Barge
Engineering Corp. (OTBE) of Milford, MA in accordance with the American Bureau
of Shipping (ABS) Rules for Steel Vessels under 90 Meters in length (2015) and
SOLAS.
The tug is designed to push the ammonia barge HARVEST and uses an Articouple
Type K system.
Tug Particulars:
 
 
 
 
 
Owner
Bankers Commercial Corporation
 
Operator:
Savage Harvest Operations, LLC
 
Built:
2017
 
Official Number:
1274665
 
Flag:
USA
 
ABS Classification:
+A1 – Towing Service/AMS/ACCU/UWILD SOLAS Compliant
 
Type of Vessel:
Ocean tug with notch pushing capabilities
 
Ballast Capacity:
54,920 Gallons
 
Crew Complement:
10 man crew/Berthing for 11
 
Length Overall:
139.0'
 
Breadth:
44.0'5'
 
Depth:
26.0'2
 
Max Summer Load Line Draft:
20.0'8'
 
Gross Tonnage:
1,358 int./760 dom. GRT
 
Net Tonnage:
407 int./517 dom. NRT
 
Main Engines:
Two (2) EMD 16-710T3-4000 HP each @900
 
RPMReduction gear:
Two (2) Lufkin RHS 3200, approximately 5:3:1 Corporation 6-777533-4
 
Continuous Service Rating (CSR):
8,000 BMP @900 RPM
 
Fuel Consumption:
to be established during Proving Period
 
Fuel Capacity:
145977 U.S. Gallons
 
Potable Water:
4,900 U.S. Gallons
 
Wash Water:
13,900 U.S. Gallons
 
Ballast Pumps:
Garbarino MU 65-200-L, 361 gpm x 119



A-1



--------------------------------------------------------------------------------







The Barge: The HARVEST is a double skin, independent tank, ocean service
refrigerated gas tank barge, fully equipped and specifically classed for the
transport of anhydrous ammonia (NH3) cargo (only) as part of an articulated tug
barge system. The barge was designed by Ocean Tug & Barge Engineering Corp.
(OTBE) of Milford, MA in accordance with the American Bureau of Shipping (ABS)
Rules for Steel Barge Rules (2014) and where applicable Steel Vessel Rules. The
barge was built at Vigor in Portland, Oregon. The barge is designed to
accommodate a cargo of NH3 in 4 type “A” prismatic and insulated cargo tanks.
Barge Particulars:
 
 
 
 
 
Owner
Bankers Commercial Corporation
 
Operator:
Savage Harvest Operations, LLC
 
Built:
2017
 
Official Number:
1271009
 
Flag:
USA
 
ABS Classification:
XA1 Chemical Tank Barge
 
Type of Barge:
Ocean Going Tank Barge
 
Cargo Capacity:
20,000 Metric Tons
 
Ballast Capacity:
7,730 U.S. Gallons
 
Length Overall:
508’ 5.5” / 609.4’ combined’
 
Breadth:
51.0’
 
Depth:
26.0’
 
Max Summer Load Line Draft:
31.5’
 
Gross Tonnage:
18,746 int./18,042 dom.
 
Net Tonnage:
8,858 int.
 
Number of Void Compartments
7
 
Fuel Capacity:
23,750 U.S. Gallons @ 95% capacity
 
Barge Fuel Consumption
to be established during the Proving Period
 
Cargo System:
(8) Wartsila Type DW200/200-3-k+I Deepwell Pumps
 
Cargo Loading Rate:
1,000 Short Tons per Hour
 
Cargo Discharge Rate
1,000 Short Tons per Hour
 
Hot Oil System:
Vapower Thermal oil heaters, (cargo tanks, pumps & manifolds)
 
Ballast Pumps:
Two (2) Goulds 16 dxc one stage pump 3000gpm
 
Mooring Equipment:
Four (4) Double Drum Winches and (2) Single Drum winches with 40,000 lbs. line
pull



A-2



--------------------------------------------------------------------------------






EXHIBIT B

DEMISE OWNER’S OPERATIONAL OBLIGATIONS
Demise Owner shall provide the following services to Time Charterer:
a.
Provide the Vessels, equipment and personnel suitable for loading, carriage, and
unloading ammonia cargo in bulk in compliance with 46 C.F.R. § 151.50-32 and
other Applicable Laws, regulations and standards.



b.
Ensuring that the Vessel crew is properly equipped and fully trained to load,
transport, and unload ammonia and perform the other services required under this
Time Charter and ensuring that crew members are instructed on, and crew members
are in compliance with, all site, safety, security and environmental
requirements of any ammonia loading or unloading terminals while dockside.



c.
Implementing a formal Safety Management System (SMS), that incorporates all
material procedures, practices, permit systems, and processes with respect to
safety, health, and environmental risk management. Demise Owner shall also
establish and maintain safety and environmental policies and procedures, and
emergency response procedures, drug and alcohol procedures, crew training and
certification, development and retention programs, quality control of purchased
materials and services, all in compliance with Applicable Laws and prudent
industry practice.



d.
Document, maintain and comply with a current International Safety Management
("ISM") program that describes all Tug and Barge activities during various
operations including ammonia cargo. This program can be audited, at any time, by
Time Charterer or external Ship Inspection Companies. This ISM program shall
include, but is not limited to, the following:



1)
Inspections or Audits (Internal, External, ABS, and USCG)

2)
Training

3)
Vessel General Permit ("VGP")

4)
Safety Training Procedures & Annual Attendance

5)
Vessel Security Plan

6)
Vessel Response Plan

7)
SOPEP (Shipboard Oil Pollution Emergency Plan as defined by MARPOL 73f78)

8)
Hurricane Plan

9)
SOLAS Training Manual (International Convention for the Safety of Life at Sea)



e.
Arranging for pilotage and assist tugs, if required, plus notification to port
authorities, U.S. Coast Guard, and other applicable authorities as required when
arriving and departing ports, and make all other arrangements for transit,
entry, clearance, berthing, etc. as needed to perform the services under this
Time Charter.



f.
Monitoring the moving and handling of the Vessels while in port including
docking and undocking operations or transiting canals including, when necessary,
boarding the Tugs at the sea buoy



B-1



--------------------------------------------------------------------------------





and arranging for an orderly transfer of responsibility for the Vessels in
accordance with facility and/or regulatory requirements.


g.
Providing logistics and schedule management support necessary to ensure that
Time Charterer’s ammonia pick-up and delivery needs are met.



h.
Scheduling vessel loading, transportation and discharge of ammonia cargo,
including coordination with Time Charterer’s customers. While in port, Demise
Owner will carry out those tasks necessary to safely unload, load and maintain
the Vessels in accordance with facility and/or regulatory requirements.



i.
Facilitating the hookup and disconnect of flanges and hoses as may be needed for
loading and unloading of ammonia.



j.
The supervision and arrangement for repairing, overhauling, dry-docking,
cleaning and painting of the Vessels as required or as approved or requested by
Time Charterer, and to arrange for all inspections, dry-dockings, class surveys
and tests required by applicable governmental authority, class society,
underwriters or builder’s warranty.



k.
The procuring and arrangement for fuel, fresh water, port entrance and
clearance, pilots, consular requirements and any and all other services
incidental to and required for the proper management, operation and conduct of
the business of the business of the Vessels, including those supplies and
services that Time Charterer agrees to furnish to the Vessels, if any.



l.
The preparation and issuance to suppliers, shippers, receivers, and consignees
of customary freight contracts, cargo receipts, and/or bills of lading as may be
prescribed and directed by Time Charterer from time to time.



m.
The naming of contractors or sub-agents for the transactions of the Vessel’s
business when required; provided, however, that any contractors or sub-agents to
be named by Demise Owner shall be approved or designated by Time Charterer, and
if Time Charterer shall so direct, Demise Owner shall discontinue the
appointment of any contractor or sub-agent.



n.
The arrangement for the prompt dispatch of the Vessels from loading and
discharging ports and for transit through canals.



o.
The prompt and proper consultation with suppliers, shippers, consignees and/or
receivers of cargo as designated by Time Charterer as to the availability of
loading and discharging berths.



p.
The prompt and proper reporting to Time Charterer and such other person as Time
Charterer may direct of the Vessels movements, positions at sea, speed and fuel
performance analyses for each round trip of the Vessel, arrival and departure
dates, and any defects or deviations from normal operating parameters; all such
reports to be in such form and at such times as may be requested by Time
Charterer.





B-2



--------------------------------------------------------------------------------





q.
Providing Time Charterer or its designee a commercially reasonable summary of
Vessel activity electronically each Business Day and otherwise keep Time
Charterer advised of the position and expected arrival dates and times of the
Vessels.



r.
Providing Time Charterer or its designee, in a timely fashion, copies of all
materially significant approvals, filings, and notices to or from any
governmental authority.



s.
Preparing bills of lading as may be prescribed and directed by Time Charterer
from time to time and preparing and collecting invoices for destination
demurrage.



t.
The approval, settlement and payment of all charges incurred in connection with
the operation of the Vessels including, but not limited to, canal tolls, repair
charges, storing and port charges, subject however to the maximum monthly
budgeted amounts or amounts otherwise approved by Time Charterer pursuant to
Section 10 unless otherwise specified in writing by Time Charterer.



u.
Conducting and managing incident investigations, root cause failure analyses,
and claims processing related to insurance, salvage, and other material
incidents.



v.
Promptly notifying Time Charterer of any emergency having the potential to
adversely affect Demise Owner’s ability to comply with the obligations of this
Time Charter.



w.
In case of general or particular average, Demise Owner shall appoint an adjuster
acceptable to Time Charterer and may assist in preparing the average account,
arrange for proper security of the cargo’s and freight’s proportion of average,
and in all ways reasonably possible protect the interest of the Vessels and/or
Time Charterer.



x.
If requested by Time Charterer in writing, and agreed to in writing by Demise
Owner, Demise Owner will furnish other and different services in connection with
or in respect of the Vessels not contemplated by this Agreement and not normally
considered by the trade to be among the duties of an Owner of a Vessel.



y.
Demise Owner may, at its own cost and expense, and without charge to Time
Charterer, utilize in its discretion the services, facilities and personnel of
any affiliate of Demise Owner for the performance of any of the duties of Demise
Owner under this Agreement, remaining always responsible to Time Charterer for
the proper performance of such duties.



z.
Demise Owner is and shall remain responsible for the employment and direction of
the crew and for all other matters relating to the operation of the Vessels with
respect to the pushing, towing, and maneuvering of the Barge. Demise Owner shall
provide for each Vessel a crew fully competent to properly perform its
obligations under this Agreement and in compliance with all applicable
international, federal, state, local and maritime laws, rules, regulations,
codes, ordinances and orders that are or may be applicable to the Vessels as
used in the ammonia trade. Without limiting the foregoing, Demise Owner shall
provide sufficient and fully competent personnel and promptly report to Time
Charterer, or its designated representative or agent, via



B-3



--------------------------------------------------------------------------------





satellite system, all significant malfunctions relating to the Vessels, their
equipment and auxiliaries that are detected and suspected. If Time Charterer
shall have any reason to be dissatisfied with the conduct of any of the Tug’s
crew, Demise Owner shall, on receiving particulars of the complaint, fully
investigate the complaint. Time Charterer may require Demise Owner to make a
change in the crew appointment or practices causing Time Charterer’s
dissatisfaction.


aa.
It is the express intent of the parties of this Agreement that the master and
crew of the Vessels along with those other employees of Demise Owner or its
affiliated companies, who may have cause to attend or to otherwise become
involved with the Vessels are and shall always be employees of Demise Owner and
shall not be employees or borrowed servants of Time Charterer, its affiliates or
indemnities, as defined herein or have the relationship of master and servant.





B-4



--------------------------------------------------------------------------------





FORM OF COMPLIANCE AUDIT AND DISCLOSURE REPORT


[SEE ATTACHED]








B-5



--------------------------------------------------------------------------------


savagelogo.jpg [savagelogo.jpg]






TO:
Mosaic
 
 
CC:
TBD
 
 
 
 
 
 
 
 
 
 
FROM:
Nick Walker
DATE: Monthly
 
SUBJECT:
Vessel Management Report - by Month

 
 
 
 
 



Savage Marine Management Company LLC, on behalf of Savage Harvest Operations,
LLC, is pleased to provide the following Vessel Management Report for XXXXXX.
1.
Highlights

•
The Abundance completed x voyages delivering a total of ___________ MT

•
Other



2.
Environmental, Health & Safety

•
Highlights / Issues in respect to Environmental, Health & Safety



3.
Other

•
Third Party Transportation

•










--------------------------------------------------------------------------------


Vessel Management Report
July 2017
Page 2 of 13


Appendix Table of Contents




Appendix I - Financial


•
Suppy Chain Cost per Ton

•
Abundance / Harvest

◦
Financial Summary

◦
Reimbursable Hire Reconciliation

◦
Bank Reconciliation

◦
Accounts Payable

◦
Accounts Payable Aging





Appendix II - Logistics


•
Vessel Activity Report

•
Vessel Exceptions Report





Appendix III - Critical Inspection Dates




Appendix IV - Proving Period Data


•
Abundance / Harvest

◦
Charter Hire Reconciliation





Appendix V - Service Standard Enforcement / Compliance (Ammonia ATB)







--------------------------------------------------------------------------------


Vessel Management Report
July 2017
Page 3 of 13


Vessel Appendix I - Financial
Current Month Hire


Basic
Management
Charter
Reimbursable
Total
Tonnage
Cost/Ton
Kelly Alafia
$
$
$
$
$


$
Sulphur Enterprise
$
$
$
$
$


$
Betty S Bahia
$
$
$
$
$


$
Total Sulphur Assets
$
$
$
$
$


$
Abundance Harvest
$
$
$
$
$


$
































Calendar Year-to-date Hire


Basic
Management
Charter
Reimbursable
Total
Tonnage
Cost/Ton
Kelly Alafia
$
$
$
$
$


$
Sulphur Enterprise
$
$
$
$
$


$
Betty S Bahia
$
$
$
$
$


$
Total Sulphur Assets
$
$
$
$
$


$
Abundance Harvest
$
$
$
$
$


$






--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 4 of 13


Kelly/Alfia Operating Costs
Jul
Year-to-Date
Charter Hire Categories
 Actual
Budget
Actual
Budget










Vessel Crew Costs
$
$
$
$
Payroll
$
$
$
$
Payroll Tax
$
$
$
$
Medical
$
$
$
$
Benefits
$
$
$
$
Travel
$
$
$
$
Groceries
$
$
$
$
Drug Testing
$
$
$
$
Crew Consumables
$
$
$
$
Personal Safety equipment
$
$
$
$
Small tools
$
$
$
$










Insurance
$
$
$
$
COFR
$
$
$
$
Hull & Machinery
$
$
$
$
War Hull & Machinery
$
$
$
$
P&I
$
$
$
$


$
$
$
$
Total Charter Hire
$
$
$
$










Reimbursable Hire Categories
 Actual
 Budget
 Actual
 Budget
Inspection and Maintenance of the Vessels
$
$
$
$
Vessel Dry Docking
$
$
$
$
Fuel, Lubes and Grease
$
$
$
$
Port Fees, Entry and Clearance Charges, Dockage, Wharfage, Agency Fees, Customs
Fees, Import Duties, and Other Similar Charges Duties or Levies of the Vessels
or Cargo at Loading or Discharge
$
$
$
$
Cargo Hoses
$
$
$
$
Charts, Publications & Plotting
$
$
$
$
Consumables
$
$
$
$
Homeland Security Requirements
$
$
$
$
Vessel Lifesaving Equipment
$
$
$
$
Nitrogen
$
$
$
$
Pollution Equipment
$
$
$
$
Vessel Safety Equipment
$
$
$
$
Shackles
$
$
$
$
Slings & Hardware
$
$
$
$
Large Tools
$
$
$
$
USCG & ABS - Vessel Regulatory Compliance and Regulatory Attendance
$
$
$
$
Crew Safety & Recognition Awards
$
$
$
$
Parts, Supplies, Repairs and maintenance
$
$
$
$
Cost of Lay-Berths
$
$
$
$
Rigging consumed by the Vessel
$
$
$
$
Changes or Modifications of the vessels required to meet regulatory Requirements
$
$
$
$
Third Party Accounting Services - Approved in advance by Time Charterer
$
$
$
$
Third Party Tax Services - Approved in advance by Time Charterer
$
$
$
$
Third Party Legal Services - Approved in advance by Time Charterer
$
$
$
$
Bank Fees for maintaining the control account
$
$
$
$
Ad Valorem Property Tax
$
$
$
$
Testing and analysis of sulphur
$
$
$
$
Aquarium Deliveries
$
$
$
$
Additional Hire due Under Bareboat Charter
$
$
$
$
Other
$
$
$
$
Total Reimbursable Hire
$
$
$
$










Total Charter Hire and Reimbursable Hire
$
$
$
$






--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 5 of 13


Kelly / Alafia Reimbursable Hire Reconciliation
Jul-17


Actual
Reimbursable Hire Prebilled Amount
$
Reimbursable Hire Expenses Incurred
$
Inspection Maintenance of Vessels
$
Vessel Dry Docking
$
All Fuel, Lubes, and Grease
$
Port Fees, Entry and Clearance Charges, Dockage Wharfage, Agency Fees, Customs
Fees, Import Duties, and Other Similar Charges or Levies of the Vessels or Cargo
at Loading or Discharge
$
Cargo Hoses
$
Charts, Publications & Plotting
$
Consumables
$
Homeland Security Requirements
$
Vessel Lifesaving Equipment
$
Nitrogen
$
Pollution Equipment
$
Vessel Safety Equipment
$
Shackles
$
Slings & Hardware
$
Large Tools
$
USCG & ABS Fees - Vessel Regulatory Compliance Regulatory Attendance
$
Crew Safety & Recognition Awards
$
Parts, Supplies, Repairs, and Maintenance
$
Cost of Lay-Berths
$
Rigging Consumed by the Vessel
$
Changes or Modifications of the Vessels Required to Meet Regulatory Requirements
$
Third Party Accounting Services - Approved in advance by Time Charterer
$
Third Party Tax Services - Approved in advance by Time Charterer
$
Third Party Legal Services - Approved in advance by Time Charterer
$
Bank Fees for maintaining the control account
$
Ad Volorem Property Tax Assessed Against the Cargo or Vessels as a Result of the
Time Charterer's Direction of the Vessel
$
Testing and analysis of sulphnur
$
Aquarium Deliveries
$
Additional Hire
$
Other
$
Credit towards August reimbursable hire funding request
$






--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 6 of 13


Savage Alafia Operations, LLC




Bank Reconciliation Summary




July 2017
















Beginning Bank Statement Balance










Checks and Payments Cleared


$
Bank Charges




Deposits and Credits Cleared




Outstanding Checks




Pending Deposit




Total Cleared Transactions










Ending Bank Statement Balance


$












General Ledger Balance


$
Bank Charges not recorded




Adjusted General Ledger Balance


$
Difference (should be 0)


$
—








--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 7 of 13




Accounts Payable
















































Accounts payable aging





--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 8 of 13




Appendix II - Logistics
KELLY ALAFIA


Vessel Activity










Kelly / Alfia
Betty S / Bahia


July 2017
Year-to-Date
July 2017
Year-to-Date
Total Voyages








Total Tonnage (LT)*








Average Tonns/Voyage








Total Downtime (Hrs) **








Maintenance








Terminal








Weather








Other








Average Downtime/Voyage








*Based on volume discharged during the period
**YTD downtime broken out by vessel started in June '17, prior data was
collected and reported as an aggregate





Terminal Activity


July 2017
Year-to-Date
Load Terminals
# of Events
Tons
Rate
(Tons/Hour)
# of Events
Tons
Rate
(Tons/Hour)
GSS Galveston - Galveston, TX












Martin Gas - Beaumont, TX












Mosaic - Channelview, TX












PMI - Pajaritos, Mexico












River Sulphur - Faustina, LA












Total


























Discharge Terminals
# of Events
Tons
Rate
(Tons/Hour)
# of Events
Tons
Rate
(Tons/Hour)
Mosaic - Riverview, FL












GSS - Port Sutton, Tampa, FL












Total




















--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 9 of 13




Vessel Activity - Kelly / Alafia (All Units Reported in LT)


Voyage #
Load Date
Load Volume
Discharge Date
Discharge Volume












July 2017


























Total Tons










Total Trips








Average Tons / Trip


















Year-to-Date






























Total Tons










Total Trips








Average Tons / Trip










--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 10 of 13




Voyage Exceptions Summary (Hours)


Current Month
Year-to-Date**
Exception Type
Total Hours
% of Total*
Total Hours
% of Total*
Bardge Problem








Dock Conflict








Dry Dock








Layup








Miscellaneous








Salt Water Discharge








Taking on Bunkers








Terminal Problem








Tide Issue








Tug Problem








Vessel Traffic








Weather (Fog / Visability)








Weather (Seas / Wind








Total Exception Time








*Excludes layup and dry dock time
**All Data prior to June 1 was supplied by ISMAS.





Voyage Exceptions Detail - Kelly / Alfia
Voyage #
Delay Start
Delay Stop
Duration (hrs)
Location
Delay Type
Description


























































Total Exceptions for July:
XXX Hours


XXX Days








--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 11 of 13








Appendix III - Critcial Inspection Profile
Upcoming Critical Inspections Dates


DD/UWILD
USCG COI
ABS Annual
ABS ISM Audit
Kelly








Alfia








Sulphur Enterprise








Abundance








Harvest














--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 12 of 13




Appendix IV - Proving Period


Kelly / Alafia Charter Hire Reconcilliation
Jul-17


Actual
Charter Hire Prebilled Amount
$
Charter Hire Expenses Incurred
$
Vessel Crew Costs
$
Payroll
$
Payroll Tax
$
Medical
$
Benefits
$
Travel
$
Groceries
$
Drug Testing
$
Crew Consumables
$
Personal Safety Equipment
$
Small Tools
$








Insurance
$
COFR
$
Hull & Machinery
$
War Hull & Machinery
$
P&I
$
Credit towards August Charter Hire Funding Request
$






--------------------------------------------------------------------------------

Vessel Management Report
July 2017
Page 13 of 13




Appendix V - service standards enforcement / compliance (Ammonia ATB)
Section 15 (a)(i) Safety:
•
Number of accidents/Incidents: _____

•
for each accident/incident: date reported to Time Charterer

•
For each accident/incident, provide a summary of the investigation and results
thereof (including SMS, EMS or other procedural or policy improvements)

•
In compliance



Section 15 (A)(ii) Maintenance, condition, regulatory:
•
Number of USCG deficiencies or classification society deficiences: ____

•
Date of each USCG deficiency or classification society deficiency: ____

•
If a second or subsequent violation, provide date communicated to time charterer
and provide name and information for third party auditor (if applicable):

•
In compliance



Section 15(a)(iii) Operational Obligations:
•
In compliance



Section 15(a)(iv) financial & budgeting
•
In compliance










--------------------------------------------------------------------------------






FORM OF OFFICER’S CERTIFICATE OF
SAVAGE HARVEST OPERATIONS, LLC


Reference is made to the Time Charter dated as of October 24, 2017 (the “Time
Charter”) between Savage Harvest Operations, LLC (“Demise Owner”) and Tampa Port
Services, LLC (“Time Charterer”). Capitalized terms used in this Certificate and
not otherwise defined have the meanings given to them in the Time Charter. This
Certificate is delivered pursuant to Sections 10(b) and (e) of the Time Charter.


I am the duly elected ___________________ of Demise Owner and as such am a
“Responsible Officer” of the Company as defined in the Time Charter. In the
course of the performance of my duties as an officer of Demise Owner, I normally
obtain knowledge of any default by Demise Owner of its obligations under any
Principal Document to which Demise Owner is a party.
In connection with the Monthly Funding Request that accompanies this
Certificate, the undersigned Responsible Officer of Demise Owner hereby
certifies in such capacity on behalf of Demise Owner to Time Charterer, as
follows:


(a)
The financial summary and bank reconciliation in the Monthly Funding Request are
true and correct in all material respects when made.



(b)
The invoices submitted for reimbursement reconciliation set forth in the Monthly
Funding Request have been paid when due.



(c)
The Monthly Funding Request lists any accounts payable items that are, as of the
date hereof, overdue in excess of thirty (30) days (and if applicable, each item
outstanding more than sixty (60) days, and so forth for each 30 day period
thereafter).



(d)
As of the date hereof, Demise Owner is in material compliance with the Service
Standards required to be reported to Time Charterer under Section 15 and/or
Exhibit B of the Time Charter, as set forth in Appendix V of the Report attached
hereto.





Demise Owner has caused this Certificate to be duly executed by its undersigned
Responsible Officer as of the date specified below.




Dated: _____________
SAVAGE HARVEST OPERATIONS, LLC






By:_______________________________
Name:
Title:






--------------------------------------------------------------------------------







FORM OF OFFICER’S CERTIFICATE OF SAVAGE HARVEST OPERATIONS, LLC
(QUARTER ENDED _____________)


Reference is made to the Time Charter dated as of October 24, 2017 (the “Time
Charter”) between Savage Harvest Operations, LLC (“Demise Owner”) and Tampa Port
Services, LLC (“Time Charterer”). Capitalized terms used in this Certificate and
not otherwise defined have the meanings given to them in the Time Charter. This
Certificate is delivered pursuant to Section 10(f) of the Time Charter.


The undersigned Responsible Officer of Demise Owner hereby certifies in such
capacity on behalf of Demise Owner to Time Charterer, as follows:


(a)
I am the duly elected [___________________] of Demise Owner and as such am a
“Responsible Officer” of the Company as defined in the Time Charter.

(b)
In the course of the performance of my duties as an officer of Demise Owner, I
normally obtain knowledge of any default by Demise Owner of its obligations
under any Principal Document to which Demise Owner is a party.

(c)
As of the date hereof, the undersigned Responsible Officer of Demise Owner has
no knowledge of any Event of Default under any Principal Document to which
Demise Owner is a party, or of the occurrence of any default under any Principal
Document to which it is a party that, with the passage of time and the failure
to cure, would be reasonably likely to become an Event of Default hereunder or
under any Principal Document to which Demise Owner is a party.

(d)
Demise Owner is in compliance in all material respects with its obligations
under each Principal Document to which it is a party as of the date hereof.



(e)
As of the date hereof there are no outstanding Liens on the Vessels other than
Permitted Liens, so long as paid within the period provided for such Permitted
Liens.



(f)
The compliance audit and disclosure report (materially in the form set forth in
Exhibit B attached to the Time Charter) provided by Demise Owner to Time
Charterer and accompanying this Certificate, is true and correct as of the date
executed.



Demise Owner has caused this Certificate to be duly executed by its undersigned
Responsible Officer as of the date specified below.


Dated: _____________
SAVAGE HARVEST OPERATIONS, LLC




By:_______________________________
Name:
Title:










--------------------------------------------------------------------------------






EXHIBIT C

INSURANCE REQUIREMENTS


A.
Demise Owner shall procure, pay for, and maintain in full force and effect
through the Term of this Agreement, insurance coverage as follows:

1.
Hull and Machinery Insurance in an amount that is not less than the greater of
(i) the fair market value of the Vessel determined at the time of placement of
the insurance and every three years thereafter, and (ii) the Stipulated Loss
Value allocated to such Vessel based on each Vessel’s Owner’s Cost (the “Insured
Value”). All such insurance shall cover such marine risk perils on hull and
machinery as would be covered under the Taylor Hull Form 1953 (Rev. 70) or the
American Institute Hull Clauses (June 2, 1977) or their equivalent, and the
policy or policies of insurance shall be issued by underwriters of recognized
responsibility and financial standing. Coverage shall be maintained with
carriers and at coverage levels reasonably acceptable to the Owner and shall
contain conditions, terms, stipulations, and insuring covenants reasonably
satisfactory to the Owner. Such insurance shall include liner negligence clause,
war risk clause (either as part of said coverage or as separately placed),
including American Institute War Risks and Strikes Clause 87C-108, and
navigational limits adequate for the vessels’ trade.

2.
Protection and Indemnity (“P&I”) insurance from a P&I Club which is a member of
the International Group for full Group limits and on terms and conditions
customary for Vessels of the same size, age and type as the Vessels, and type
and locations of operation of the Vessels, with appropriate loss payee
endorsements in favor of Owner. All such insurance shall cover such marine
liability perils as would be covered under the American Institute P & I Clauses,
Form SP-23 (Rev. 1956) or equivalent, including, without limitation, coverage
for Cargo Legal Liability, personal injury, Jones Act, tower’s liability,
collision, pollution (including clean-up and remediation), contractual
liability, and wreck removal from a P & I club which is a member of the
International Group for full group limits (other than with respect to
contractual liability which shall be subject to a $500,000,000 limit) but not
less than $1,000,000,000 for state and federal pollution coverage, including
cleanup. .

a.
All certificates of entry shall indicate the interest of Time Charterer as a
co-assured with Misdirected Arrow coverage, as directed by Time Charterer, and
Demise Owner shall cause the P&I Club to issue its Certificate of Entry in
agreed form.

b.
Demise Owner agrees to indemnify and hold Owner and Time Charterer harmless from
and against any and all claims, damages, liabilities, losses, costs and expenses
incurred by Time Charterer, as a result, directly or indirectly, of Demise
Owner’s failure to timely pay its P&I Club premiums (including calls).



C-1



--------------------------------------------------------------------------------





3.
Insurance for Pollution, Spillage or Leakage. Unless covered under the P&I
policy required in paragraph 2 of this Exhibit C, the Demise Owner shall
maintain or cause to be maintained, insurance on terms and conditions customary
for Vessels of the same size, age and type as the Vessels, and type and
locations of operation of the Vessels, covering liability and costs for
pollution, spillage and leakage in an amount not less than (i) $1,000,000,000
per occurrence or (ii) the limits of liability under the Oil Pollution Act of
1990, 33 U.S.C. §2701, et seq., and the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. §9601, et seq., as each is
amended from time to time, whichever is greater. All such insurance shall be
issued by underwriters of recognized responsibility and financial standing
reasonably acceptable to the Owner and the Time Charterer

4.
Employers Liability Insurance in an amount not less than five million
($5,000,000) dollars per occurrence, and Workers’ Compensation and Longshore &
Harbor Workers’ to statutory limits.

5.
Marine General Liability Insurance (“MGL”) with a combined single limit for
bodily injury and property damage of not less than fifty million United States
dollars ($50,000,000) per occurrence, which may be obtained through a
combination of primary and excess insurance. MGL to include: Sudden and
Accidental Pollution, Completed Operations Liability Cover; Cross Liability
provisions, and a Broad Form Contractual Liability provision to cover the
insured liability arising from Demise Owner’s non-vessel related liabilities.

6.
Innocent Owner’s Breach of Warranty Insurance. The Demise Owner shall maintain
or cause to be maintained, with respect to both its Hull and Machinery Insurance
and P&I Coverage, Innocent Owner’s Breach of Warranty Insurance with respect to
each Vessel, issued under policy forms reasonably satisfactory to Owner and
reflecting customary commercial practice, to insure the interests of the Owner,
Lenders and Agents, as their interests may appear, regardless of any breach or
violation of any warranties, declaration or conditions contained in any of the
foregoing polices by the Demise Owner, with limits of not less than the Insured
Value of the Vessel (as defined in Section (1) above).

7.
Other Insurance. The Demise Owner shall also maintain, for the benefit of the
Demise Owner, the Time Charterer, the Owner, Lenders and Agents, as their
interests may appear, additional insurance in such amounts and against such
risks arising from or connected with the ownership, financing or operation of
the Vessels as from time to time may be reasonably required by the Owner,
Lenders and Agents and/or the Time Charterer and as commonly may be insured
against by a prudent owner or operator of Vessels of similar size, age and type
and engaged in similar trade or service and locations of operation. The Demise
Owner shall also maintain such insurance as may be required by the builder of
the Vessels pursuant to the requirements, if any, of the Construction Contracts.
The Demise Owner shall also maintain such other insurance as may at the time be
reasonably required by the Owner, the Time Charterer, and/or Applicable Law (at
the expense of the Demise Owner if requested by Owner, and at the expense of the
Time Charterer if



C-2



--------------------------------------------------------------------------------





requested by Time Charterer, and compensated as set forth in the Time Charter).
The Demise Owner shall be entitled to carry insurance at the Demise Owner’s
expense on the Demise Owner’s equipment, fuel and stores and other property of
the Demise Owner as part of the basic insurance; provided that no other such
policy of insurance shall be written so as to decrease coverage under any other
policy maintained pursuant to this Section 10 for the benefit of the Owner


B.
With the exception of the P&I policy if placed with a P&I Club in the
International Group, the aforementioned policies shall be written by insurers
rated “A-” or better by S&P or in the A.M. Best's Key Rating Guide on forms
acceptable to Time Charterer and shall be maintained in full force and effect
during the Term of this Agreement. In the case of protection and indemnity
insurance provided by a club or mutual association, a club or mutual association
that is a member of the International Group and maintains a credit rating from
S&P of at least BBB- and must maintain a credit rating by S&P. In the event
protection and indemnity insurance is provided by a club or mutual association
which fails to maintain a credit rating from S&P of at least BBB- or fails to
have its credit rated by either such Rating Agency, Owner shall have the right
to review such club’s financial status as a protection and indemnity insurance
provider and may require Demise Owner to replace such club with a club
reasonably acceptable to Owner or an insurer satisfying the requirements
hereunder).

C.
All such policies, with the exception of the Workers’ Compensation policy, shall
name the Owner, Lenders, Agents and “Tampa Port Services, LLC” and its parent,
subsidiary, associated and affiliated companies and their officers, directors
and employees as additional assureds (or co-assureds as noted above). Protection
and indemnity insurance provided by a mutual association that is a member of the
International Group shall name the Collateral Agent (on behalf of the Lenders)
as a joint entrant with respect to the Vessels, the Demise Owner as member and
the Time Charterer as co-assured, provided such naming is permitted in then
applicable association rules).

D.
With the exception of Employer’s Liability and Worker’s Compensation and Marine
General Liability, all such policies shall be endorsed to provide that:(i) 
contain loss payable provisions acceptable to the Owner, the Lenders, the
Agents; (ii)  provide for written notice to be given to the Owner, the Lenders,
the Agents, and the Time Charterer by the broker, underwriters, insurance
companies or P & I clubs, as the case may be, at least thirty (30) days prior to
cancellation or material change (except to the extent the underwriters,
insurance companies or P&I clubs refuse to undertake to give any such notice,
the Demise Owner may provide a letter of undertaking from its insurance broker
to provide such notice), (iii) provide that in respect of the interests of the
Owner, the Lenders, the Agents, and the Time Charterer in such policies, the
insurance shall not be invalidated by any action or inaction of the Demise
Owner, or any officer, director, employee, agent or representative thereof or
any other Person and shall insure the interests of the Owner, the Lenders, the
Agents, and the Time Charterer, as they appear, regardless of any breach or
violation of any warranties, declarations or conditions contained in such
policies by the Demise Owner, (iv) provide that the insurer’s right of
subrogation against the Owner, the Lenders, the Agents and the Time Charterer
shall be



C-3



--------------------------------------------------------------------------------





waived, (v) with the exception of Employer’s Liability and Worker’s Compensation
shall be primary and without right of contribution from any other insurance
which is carried by the Owner, the Lenders, the Agents, and/or the Time
Charterer, (vi) with the exception of Employer’s Liability and Worker’s
Compensation and Marine General Liability, expressly provide that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured, (vii) with the
exception of the Workers’ Compensation and Marine Liability Policies, provide a
waiver of set off, counterclaim or other deduction, whether by attachment or
otherwise, in respect of any liability of the Demise Owner, from or against any
payment due or to become due to the Owner, Collateral Agent (for the benefit of
the Lenders), and/or the Time Charterer under such policies (provided, however,
that this clause (viii) will apply in the case of P&I insurance issued by a
mutual P&I association or club under which the Owner, the Lenders, the Agents,
or the Time Charterer has been named as a joint entrant (or in the case of Time
Charterer named as co-assured) along with the Demise Owner, only to the extent
such waiver is permitted under the rules of the applicable association or club),
and (ix) provide that underwriters or insurers shall have no recourse against
the Owner, the Lenders, the Agents, or the Time Charterer for the payment of
premiums, club calls, assessments or advances (provided, however, that this
clause (ix) will apply in the case of P&I insurance issued by a mutual P&I
association or club under which the Owner or Collateral Agent have been named as
joint entrants along with the Demise Owner, only to the extent such non-recourse
is permitted under the rules of the applicable association or club and provided
further, if applicable association or club rules do not permit non-recourse, the
liability of the Owner or Collateral Agent as joint entrants shall be limited to
payment of calls, assessments or advances solely in connection with the Vessels,
whether based on relative tonnage, relative values or other metric, and shall
not extend to payments in respect of any other vessel in the fleet of the Demise
Owner and its Affiliates). As between the Owner, Lenders and Agents and the
Demise Owner, the cost of procuring and maintaining all insurance and
endorsements required to be maintained by the Demise Owner under this Exhibit C
shall be for the sole account of the Demise Owner. As between the Owner, Lenders
and Agents and the Demise Owner, none of the Owner, Lenders and Agents shall be
responsible for the payment of premiums, commissions, deductibles, club calls,
assessments, advances or other sums with respect to any insurance so required
hereunder. To the extent that the policies or entries do not provide that there
shall be no recourse against the Owner, the Lenders, the Agents for the payment
of such premiums, commissions, deductibles, club calls, assessments, advances or
other sums, the Demise Owner shall hold harmless, defend and indemnify the
Owner, Lenders and Agents from and against any liability for, and costs
(including reasonable attorneys’ fees) incurred in connection with, the
assessment and payment (by the Owner, Lenders and Agents) of such amounts, and
shall promptly reimburse the Owner, Lenders and Agents for any such premiums,
commissions, deductibles, club calls, assessments, advances or other amounts
paid by the Owner, Lenders and Agents.
E.
The Demise Owner and the Time Charterer, as provided in the Bareboat Charter or
hereunder, will not do any act, nor suffer any act to be done, nor omit to take
any action whereby any insurance required hereunder shall or may be suspended,
impaired or defeated, and will not suffer either Vessel to carry any cargo not
permitted, or to be operated in any geographical



C-4



--------------------------------------------------------------------------------





area where it would not be covered, under the insurance policies in effect
without first covering such Vessel with insurance complying with provisions of
this Exhibit C. The Demise Owner will promptly advise the Owner, the Agents and
the Time Charterer in writing of any default in the payment of any premium and
of any other act or omission on the part of the Demise Owner or any other Person
of which it has knowledge which might invalidate or render unenforceable, in
whole or in part, any insurance on either Vessel. In the event that the Demise
Owner shall fail to maintain insurance as herein provided, the Owner, Lenders
and Agents or the Time Charterer may at its option (but shall not be obliged to)
provide such insurance at Demise Owner’s cost. Any such advance by the Owner,
Lenders and Agents under this subsection (E) shall be Supplemental Hire.
F.
Prior to the commencement of this Agreement and upon each policy renewal, The
Demise Owner will furnish to the Owner, Lenders and Agents and the Time
Charterer certificates of insurance and certificates of entry evidencing
insurance required to be carried and maintained by all of Exhibit C together
with an undertaking from the relevant insurance broker, insurance company or P&I
association or club to notify the Owner, Lenders and Agents and the Time
Charterer (i) of any non-payment of premium, (ii) of any cancellation or
material modification or non-renewal of any policies at least thirty (30) days
prior to such cancellation (and no such cancellation or material modification or
non-renewal shall be effective against the Owner, Lenders and Agents until such
notice shall be received by the Owner, Lenders and Agents, (iii) of any act or
omission by the Demise Owner of which it is aware which might invalidate or
render unenforceable any insurance required hereunder, and (iv) of any material
changes in the policies, applicable rules or coverage provided thereunder. At
any and all such times that any material change in insurance coverage shall
occur, there shall be furnished to the Owner, Lenders and Agents and the Time
Charterer as promptly as practicable, evidence of such change. The Demise Owner
shall provide the Owner, Lenders and Agents and the Time Charterer with
certified copies of all policies of insurance upon written request by the Owner
and/or the Time Charterer, not to be unreasonably requested.

G.
Unless approved in writing by Time Charterer, any deductibles shall not exceed
the following amounts and shall be for the account of Demise Owner:

P&I deductibles:    
$25,000 - each accident or occurrence.
H&M deductibles:    
$100,000 - each accident or occurrence for each Vessel
H.
If to perform hereunder, Demise Owner desires to use a tug not covered under or
scheduled on Demise Owner’s marine policies, and Owner and Time Charterer
consents to such as provided in the Bareboat Charter, such tug may be utilized
only if covered by marine policies acceptable to Time Charterer which conform to
the above requirements to the same extent as if the tug owner, operator or
charter party maintaining the insurance were Demise Owner. Demise Owner shall
furnish the Owner, Lenders, Agents and Time Charterer with a certificate



C-5



--------------------------------------------------------------------------------





or certificates evidencing that insurance policies for such tug(s) are
equivalent to the marine policies required of Demise Owner.
I.
In the event of Demise Owner’s failure to obtain and maintain any of the
foregoing insurances, or to require equivalent insurance from tugs owned or
operated by others but utilized by Demise Owner, Demise Owner agrees to
indemnify, defend and hold harmless the Owner, Lenders, Agents and Time
Charterer from and against all Claims, losses and expenses and outlays
whatsoever, including attorney’s fees, for which the Owner, Lenders, Agents or
Time Charterer could have been reimbursed by underwriters if Demise Owner had
obtained and maintained, or required of others, the insurances specified in this
Agreement.

J.
Notwithstanding anything herein to the contrary, all insurance obtained by
Demise Owner will meet the requirements of the Bareboat Charter, including, with
respect to deductibles, limits, coverages, terms and endorsements.

K.
Application of insurance proceeds shall be made pursuant to Section 10(i) of the
Bareboat Charter, with proceeds for liability claims pursuant to Section
10(i)(iii) of the Bareboat Charter for covered liability of Time Charterer paid
to the Time Charterer as its interests may appear.























C-6



--------------------------------------------------------------------------------








SCHEDULE 1 (HIRE)
Hire shall be comprised of five (5) components: (1) Basic Hire, (2) Management
Hire, (3) Charter Hire, (4) Reimbursement Hire, and (5) Supplemental Hire, as
described below:


(1) “Basic Hire” shall be an amount equal to the amount payable by Demise Owner
to Owner as Basic Charter Hire under the Bareboat Charter. Basic Hire is payable
on a hell or high water basis, and no payments to be made by the Time Charterer
under this Time Charter during the Charter Period shall be subject to any
abatement, reduction, adjustment, right of set off, counterclaim, recoupment or
defense due to any present or future claims of the Time Charterer against the
Demise Owner under this Time Charter or otherwise, or against the Owner or any
Indemnitee under any Principal Document or otherwise due to any lay-up, Tug
Replacement Event, Event of Loss, damage, unavailability, repair or other
circumstance, including, without being limited to, any Claims as a result of any
other business dealings by any Indemnitee, the Demise Owner and/or the Time
Charterer; any breach of any covenant, representation or warranty of, or any act
or omission of, or breach by the Demise Owner under this Agreement or any other
agreement at any time existing between the Demise Owner and the Time Charterer;
any Claims as a result of any other business dealings by the Demise Owner and/or
the Time Charterer; any reorganization, arrangement, insolvency, readjustment of
debt, bankruptcy, dissolution or liquidation proceeding involving any
Indemnitee, the Demise Owner or the Time Charterer; any defect in or damage to,
or loss or destruction of, any of the Vessels from any cause; the
requisitioning, seizure or other taking of title or use of any of the Vessels by
any government or governmental authority or otherwise whether or not by reason
of any act or omission of the Demise Owner; the invalidity or unenforceability
or lack of due authorization or other infirmity of this Agreement or the
Bareboat Charter or any other Principal Document; the lack of right, power or
authority of the Demise Owner to enter into this Agreement or the Owner to enter
into the Bareboat Charter; or for any other cause whether similar or dissimilar
to the foregoing, any present or future law to the contrary notwithstanding, nor
shall the Time Charterer be entitled to retain any interest in or with respect
to Basic Hire (whether paid by the Demise Owner, the Time Charterer or any other
Person) which has already been paid to the Owner or any other Indemnitee or to
assert any right to any refund or adjustment of any amount which has already
been paid to the Owner or any other Indemnitee the event of termination of this
Time Charter or otherwise.


(2) “Management Hire” shall mean the lump sum fee paid to Demise Owner in
consideration of Demise Owner’s shore-side management costs relating to the
maintenance and operation of the Vessels in connection with the services
contained in Exhibit B of the Time Charter, limited to shore-side payroll,
payroll tax, medical, benefits, travel, training, safety management systems
development, security management systems development, operator regulatory
compliance, and marketing related expenses.


Time Charterer shall pay Demise Owner Management Hire in the amount of one
thousand two hundred thirty two dollars and eighty eight cents ($1,232.88) per
day ($450,000.00 annually and adjusted annually as described below) allocated to
each Vessel on the following basis:


SCHEDULE 1



--------------------------------------------------------------------------------







Tug        $275,000.00 or $753.42 / day
Barge        $175,000.00 or $479.45 / day


For providing additional management support and technical services at the
request and advanced approval of Time Charterer (Demise Owner’s presence at a
port other than Tampa to supervise the loading / discharge operation of any
Vessel or technical support to attend a Vessel that is dry docked for survey or
major repairs at a shipyard other than one located in Tampa, Florida), Time
Charterer shall pay Demise Owner four hundred fifteen dollars ($415.00) per day
per person plus travel expenses (the “Additional Management Fee”).


Management Hire and the Additional Management Fee shall be adjusted annually
beginning July 1, 2018 and annually thereafter at a rate of 1.5%.


(3) “Charter Hire” shall mean the lump sum fee paid to Demise Owner in
consideration of Demise Owner’s Vessel-related costs that are typically either
fixed or have low variability, and do not necessarily move in a linear fashion
with vessel operations or utilization, excluding costs included in the
calculation of Management Hire, limited to costs in consideration of: (i) the
Vessel’s crew (payroll, payroll taxes, medical, benefits, travel, groceries,
drug testing, crew consumables, personal safety equipment, and small tools), and
(ii) insurance premiums (for COFR, Hull & Machinery, War Hull & Machinery, and
P&I insurance premiums). During the Proving Period, Demise Owner shall provide
in advance a monthly estimate of Charter Hire to Time Charterer for the upcoming
month, and reconcile actual Charter Hire expenses on a monthly basis, in a
manner materially similar to the process provided for in Section 10 pertaining
to Reimbursement Hire. Charter Hire will be determined on the following basis:


(i)
During each month of the Proving Period, an amount equal to the actual costs in
consideration of Charter Hire costs (described above) incurred by Demise Owner
each month to perform those obligations under this Agreement, but not to exceed
$9,625 per day for the Tug or $825 per day for the Barge without advance
approval of Time Charterer; and



(ii)
For each successive month after the completion of the Proving Period, the amount
the Parties mutually agree to establish at the completion of the Proving Period.
Such agreement will establish a base Charter Hire for each of the Vessels, (the
“Tug Charter Hire” and the “Barge Charter Hire”).



Charter Hire (Tug Charter Hire and Barge Charter Hire) shall be adjusted
annually beginning January 1, 2020 and annually thereafter based on the
following criteria:


Tug Charter Hire


a.
Component 1-Fixed: Five percent (5%) of the Tug Charter Hire rate to remain
fixed.

b.
Component 2-Materials & Supplies: Five percent (5%) of the Tug Charter Hire rate
will be adjusted annually based on the percentage change in the Producer Price
Index Pumps



SCHEDULE 1



--------------------------------------------------------------------------------





and pumping equipment (Series ID: PCU333911333911) as first published monthly by
the U.S. Department of Labor, Bureau of Labor Statistics. The immediately
preceding November index will be used for each January adjustment.
c.
Component 3-Labor: Seventy-five percent (75%) of the Tug Charter Hire rate will
be adjusted annually based on the percentage change in the Consumer Price Index,
Urban Wage Earners and Clerical Works, U.S. City Average, All Items Not
Seasonally Adjusted (Series ID: CWUR0000SA0), as first published Monthly by the
U.S. Department of Commerce, Bureau of Labor Statistics. The immediately
preceding November index will be used for each January 1 adjustment.

d.
Component 4-Insurance, Taxes, and Administration: Fifteen percent (15%) of the
Tug Charter Hire rate will be adjusted based on the percentage change in the
Implicit Price Deflator for Gross Domestic Products published monthly by the
United States Department of Commerce, Bureau of Economic Analysis. The
immediately prior Third Quarter index will be used for each January adjustment.



Barge Charter Hire:


a.
Component 1-Fixed: Sixty percent (60%) of the Barge Charter Hire rate to remain
fixed.

b.
Component 4-Insurance, Taxes, & Administration: Forty percent (40%) of the Barge
Charter Hire rate will be adjusted based on the percentage change in the
Implicit Price Deflator for Gross Domestic Products published monthly by the
United States Department of Commerce, Bureau of Economic Analysis. The
immediately prior Third Quarter index will be used for each January adjustment.



(4) “Reimbursement Hire” shall mean the amount and manner of reimbursable
expenses set forth in Section 10 of this Time Charter.


(5) “Supplemental Hire” shall mean (i) Supplemental Hire when due under the
Bareboat Charter, (ii) payment obligations to an Indemnitee when due pursuant to
Section 16 of this Time Charter, and not already paid to Owner, in which case at
either Time Charterer’s or Demise Owner’s election shall be paid directly by
Time Charterer to Owner when due, (iii) payments due as a result of an election
by Time Charterer under Section 18, (iv) any and all amounts, liabilities, and
obligations other than Basic Hire, Management Hire, Charter Hire, and
Reimbursement Hire which the Time Charterer assumes or agrees or is otherwise
obligated to pay under the Time Charter or any Principal Document to which it is
a party to any Person. Supplemental Hire is payable on a hell or high water
basis, and no payments to be made by the Time Charterer under this Time Charter
during the Charter Period shall be subject to any abatement, reduction,
adjustment, right of set off, counterclaim, recoupment or defense due to any
present or future claims of the Time Charterer against the Demise Owner under
this Time Charter or otherwise or against the Owner or any Indemnitee under any
Principal Document or otherwise, due to any lay-up, Tug Replacement Event, Event
of Loss, damage, unavailability, repair or other circumstance, including,
without being limited to, any Claims as a result of any other business dealings
by any Indemnitee, the Demise Owner and/or the Time Charterer; any breach of any
covenant, representation or warranty of, or any act or omission of, or breach by
the Demise Owner under this Agreement or any other agreement


SCHEDULE 1



--------------------------------------------------------------------------------





at any time existing between the Demise Owner and the Time Charterer; any Claims
as a result of any other business dealings by the Demise Owner and/or the Time
Charterer; any reorganization, arrangement, insolvency, readjustment of debt,
bankruptcy, dissolution or liquidation proceeding involving any Indemnitee, the
Demise Owner or the Time Charterer; any defect in or damage to, or loss or
destruction of, any of the Vessels from any cause; the requisitioning, seizure
or other taking of title or use of any of the Vessels by any government or
governmental authority or otherwise whether or not by reason of any act or
omission of the Demise Owner; the invalidity or unenforceability or lack of due
authorization or other infirmity of this Agreement or the Bareboat Charter or
any other Principal Document; the lack of right, power or authority of the
Demise Owner to enter into this Agreement or the Owner to enter into the
Bareboat Charter; or for any other cause whether similar or dissimilar to the
foregoing, any present or future law to the contrary notwithstanding, nor shall
the Time Charterer be entitled to retain any interest in or with respect to
Supplemental Hire (whether paid by the Demise Owner, the Time Charterer or any
other Person) which has already been paid to the Owner or any other Indemnitee
or to assert any right to any refund or adjustment of any amount which has
already been paid to the Owner or any other Indemnitee in the event of
termination of this Time Charter or otherwise.


























SCHEDULE 1

